Exhibit 10.1

Execution Copy

 

 

 

 

LOGO [g922316ex10_1pg001.jpg]

CREDIT AGREEMENT

dated as of

March 23, 2015

among

INFUSYSTEM HOLDINGS, INC.,

INFUSYSTEM HOLDINGS USA, INC.,

INFUSYSTEM, INC.,

FIRST BIOMEDICAL, INC.,

IFC LLC

and

JPMORGAN CHASE BANK, N.A.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. Definitions

     1   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     29   

SECTION 1.03. Terms Generally

     29   

SECTION 1.04. Accounting Terms; GAAP

     29   

SECTION 1.05. Pro Forma Adjustments for Acquisitions and Dispositions

     30   

SECTION 1.06. Status of Obligations

     30   

ARTICLE II. The Credits

     30   

SECTION 2.01. Commitments

     30   

SECTION 2.02. Loans and Borrowings

     31   

SECTION 2.03. Borrowing Procedures; Requests for Revolving Borrowings

     31   

SECTION 2.04. Letters of Credit

     32   

SECTION 2.05. Funding of Borrowings

     34   

SECTION 2.06. Interest Elections

     35   

SECTION 2.07. Termination and Reduction of Commitment

     36   

SECTION 2.08. Repayment and Amortization of Loans; Evidence of Debt

     36   

SECTION 2.09. Prepayment of Loans

     37   

SECTION 2.10. Fees

     38   

SECTION 2.11. Interest

     39   

SECTION 2.12. Alternate Rate of Interest

     40   

SECTION 2.13. Increased Costs

     40   

SECTION 2.14. Break Funding Payments

     41   

SECTION 2.15. Taxes

     42   

SECTION 2.16. Payments Generally; Allocation of Proceeds; Sharing of Set-offs

     43   

SECTION 2.17. Indemnity for Returned Payments

     44   

ARTICLE III. Representations and Warranties

     44   

SECTION 3.01. Organization; Powers

     44   

SECTION 3.02. Authorization; Enforceability

     45   

SECTION 3.03. Governmental Approvals; No Conflicts

     45   

SECTION 3.04. Financial Condition; No Material Adverse Change

     45   

SECTION 3.05. Properties

     45   

SECTION 3.06. Litigation and Environmental Matters

     46   

SECTION 3.07. Compliance with Laws and Agreements; No Default

     46   

SECTION 3.08. Investment Company Status

     46   

SECTION 3.09. Taxes

     46   

SECTION 3.10. ERISA

     46   

SECTION 3.11. Disclosure

     47   

SECTION 3.12. Material Agreements

     47   

SECTION 3.13. Solvency

     47   

SECTION 3.14. Insurance

     47   

SECTION 3.15. Capitalization and Subsidiaries

     47   

SECTION 3.16. Security Interest in Collateral

     48   

SECTION 3.17. Employment Matters

     48   

SECTION 3.18. Federal Reserve Regulations

     48   

 

i



--------------------------------------------------------------------------------

SECTION 3.19. Use of Proceeds

  48   

SECTION 3.20. No Burdensome Restrictions

  48   

SECTION 3.21. Anti-Corruption Laws and Sanctions

  48   

ARTICLE IV. Conditions

  51   

SECTION 4.01. Effective Date

  51   

SECTION 4.02. Each Credit Event

  54   

ARTICLE V. Affirmative Covenants

  55   

SECTION 5.01. Financial Statements; Borrowing Base and Other Information

  55   

SECTION 5.02. Notices of Material Events

  56   

SECTION 5.03. Existence; Conduct of Business

  57   

SECTION 5.04. Payment of Obligations

  57   

SECTION 5.05. Maintenance of Properties

  58   

SECTION 5.06. Books and Records; Inspection Rights

  58   

SECTION 5.07. Compliance with Laws and Material Contractual Obligations

  58   

SECTION 5.08. Use of Proceeds

  58   

SECTION 5.09. Accuracy of Information

  59   

SECTION 5.10. Insurance

  59   

SECTION 5.11. Appraisals

  59   

SECTION 5.12. Casualty and Condemnation

  59   

SECTION 5.13. Depository Banks

  59   

SECTION 5.14. Additional Collateral; Further Assurances

  60   

ARTICLE VI. Negative Covenants

  61   

SECTION 6.01. Indebtedness

  62   

SECTION 6.02. Liens

  64   

SECTION 6.03. Fundamental Changes

  65   

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

  66   

SECTION 6.05. Asset Sales

  67   

SECTION 6.06. Sale and Leaseback Transactions

  68   

SECTION 6.07. Swap Agreements

  68   

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness

  69   

SECTION 6.09. Transactions with Affiliates

  70   

SECTION 6.10. Restrictive Agreements

  70   

SECTION 6.11. Amendment of Material Documents

  70   

SECTION 6.12. Financial Covenants

  70   

ARTICLE VII. Events of Default

  71   

ARTICLE VIII. Miscellaneous

  74   

SECTION 8.01. Notices

  74   

SECTION 8.02. Waivers; Amendments

  75   

SECTION 8.03. Expenses; Indemnity; Damage Waiver

  76   

SECTION 8.04. Successors and Assigns

  77   

SECTION 8.05. Survival

  79   

SECTION 8.06. Counterparts; Integration; Effectiveness

  79   

SECTION 8.07. Severability

  79   

SECTION 8.08. Right of Setoff

  80   

SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process

  80   

SECTION 8.10. WAIVER OF JURY TRIAL

  80   

SECTION 8.11. Headings

  82   

SECTION 8.12. Confidentiality

  82   

SECTION 8.13. Nonreliance; Violation of Law

  83   

SECTION 8.14. USA PATRIOT Act

  83   

SECTION 8.15. Disclosure

  83   

 

ii



--------------------------------------------------------------------------------

SECTION 8.16. Interest Rate Limitation

  83   

SECTION 8.17. No Advisory or Fiduciary Responsibility

  83   

ARTICLE IX. Loan Guaranty

  84   

SECTION 9.01. Guaranty

  84   

SECTION 9.02. Guaranty of Payment

  84   

SECTION 9.03. No Discharge or Diminishment of Loan Guaranty

  84   

SECTION 9.04. Defenses Waived

  85   

SECTION 9.05. Rights of Subrogation

  86   

SECTION 9.06. Reinstatement; Stay of Acceleration

  86   

SECTION 9.07. Information

  86   

SECTION 9.08. Termination

  86   

SECTION 9.09. Taxes

  86   

SECTION 9.10. Maximum Liability

  87   

SECTION 9.11. Contribution

  87   

SECTION 9.12. Liability Cumulative

  88   

SECTION 9.13. Keepwell

  88   

ARTICLE X. The Borrower Representative

  88   

SECTION 10.01. Appointment; Nature of Relationship

  88   

SECTION 10.02. Powers

  88   

SECTION 10.03. Employment of Agents

  88   

SECTION 10.04. Notices

  89   

SECTION 10.05. Successor Borrower Representative

  89   

SECTION 10.06. Execution of Loan Documents; Borrowing Base Certificate

  89   

SECTION 10.07. Reporting

  89   

SCHEDULES:

Schedule 3.05 – Properties

Schedule 3.06 – Disclosed Matters

Schedule 3.14 – Insurance

Schedule 3.15 – Capitalization and Subsidiaries

Schedule 3.16 – Financing statements and filing offices

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.10 – Existing Restrictions

EXHIBITS:

Exhibit A – Borrowing Base Certificate

Exhibit B – Joinder Agreement

Exhibit C – Borrowing Request

Exhibit D – Interest Election Request

Exhibit E – Compliance Certificate

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of March 23, 2015 (as it may be amended or modified
from time to time, this “Agreement”), among INFUSYSTEM HOLDINGS, INC.,
INFUSYSTEM HOLDINGS USA, INC., INFUSYSTEM, INC., FIRST BIOMEDICAL, INC., IFC
LLC, as Borrowers, the other Loan Parties party hereto, and JPMORGAN CHASE BANK,
N.A., as Lender.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Account” has the meaning assigned to such term in the Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person.

“Adjusted Availability” means, at any time, Availability plus unrestricted cash
on hand in which the Lender has a first priority perfected security interest in
excess of $1,000,000.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any CBFR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% per annum plus (ii) the Adjusted LIBO Rate for a
one-month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “CBFR Spread”, “Eurodollar
Spread”, or “Commitment Fee Rate”, as the case may be,

 

1



--------------------------------------------------------------------------------

based upon the Company’s Leverage Ratio as of the most recent determination
date, provided that until the delivery to the Lender, pursuant to Section 5.01,
of the Company’s consolidated financial information for the Company’s fiscal
quarter ending March 31, 2015, the “Applicable Rate” shall be the applicable
rates per annum set forth below in Level III:

 

Leverage Ratio

   CBFR Spread     Eurodollar
Spread     Commitment
Fee Rate  

Level I

< 1.25:1.0

     - 0.75 %      2.00 %      0.25 % 

Level II

< 1.75:1.0 to 1.0 but

³ 1.25:1.0

     - 0.50 %      2.25 %      0.25 % 

Level III

³ 1.75:1.0

     - 0.25 %      2.50 %      0.25 % 

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Company, based upon the Company’s annual
or quarterly consolidated financial statements delivered pursuant to
Section 5.01 and (b) each change in the Applicable Rate resulting from a change
in the Leverage Ratio shall be effective during the period commencing on and
including the date of delivery to the Lender of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change, provided that at the option of the
Lender if the Borrowers fail to deliver the annual or quarterly consolidated
financial statements required to be delivered by it pursuant to Section 5.01,
the Leverage Ratio shall be deemed to be in Level III during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements are delivered.

If at any time the Lender determines that the financial statements upon which
the Applicable Rate was determined were incorrect (whether based on a
restatement, fraud or otherwise), the Borrowers shall be required to
retroactively pay any additional amount that the Borrowers would have been
required to pay if such financial statements had been accurate at the time they
were delivered.

“Approved Fund” has the meaning assigned to such term in Section 8.04(b).

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Revolving Commitment and (ii) the Borrowing Base minus (b) the Revolving
Exposure.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Commitment.

“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Subsidiary by the Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards,
(c) merchant processing services, and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

 

2



--------------------------------------------------------------------------------

“Banking Services Obligations” means any and all obligations of the Loan Parties
or their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Borrower Representative” has the meaning assigned to such term in
Section 10.01.

“Borrowers” means InfuSystem Holdings, Inc., InfuSystem Holdings USA, Inc.,
InfuSystem, Inc., First Biomedical, Inc. and IFC LLC.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect and (b) the Term Loans made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Borrowing Base” means, at any time, the sum, without duplication, of (a) 50% of
the Eligible Accounts under which the Account Debtor is a Government Account
Debtor making payments under a Government Reimbursement Program at such time,
plus (b) 50% of the Eligible Accounts payable by a natural person at such time,
plus (c) 85% of the Eligible Accounts under which the Account Debtor, in each
case acceptable to the Lender, is a commercial medical insurance company, health
maintenance organization, professional provider organization, nonprofit medical
insurance company (such as the Blue Cross, Blue Shield entities) or other third
party payor that reimburses providers for Medical Services provided to
individual patients at such time, plus (d) 85% of the Eligible Accounts
consisting of direct bill accounts payable by commercial businesses at such
time, plus (e) 50% of the Eligible Inventory, valued at the lower of cost or
market value, determined on a basis consistent with Company’s historical
accounting practices, minus (c) Reserves. The aggregate maximum amount of
Eligible Accounts under clauses (a) and (b) which may be included as part of the
Borrowing Base at any time shall not exceed the lesser of (i) $2,500,000 and
(ii) 25% of the total Eligible Accounts under clauses (a), (b), (c) and
(d) included as part of the Borrowing Base at such time. The Lender may, in its
Permitted Discretion, reduce the advance rates set forth above, adjust Reserves
or reduce one or more of the other elements used in computing the Borrowing
Base.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer, in substantially the form of
Exhibit A hereto or another form which is acceptable to the Lender in its sole
discretion.

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Detroit are authorized or required by
law to remain closed; provided that, when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for general business in London.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any tangible asset
which would be classified as a fixed or

 

3



--------------------------------------------------------------------------------

capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP. This amount is to be calculated
as the net change in gross book value of Medical Equipment in Rental Service and
property plant and equipment from one fiscal quarter to the next.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day). Any
change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted
One Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBOR Rate,
respectively.

“CBFR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the CB Floating Rate.

“CHAMPVA” means, collectively, the Civilian Health and Medical Program of the
Department of Veterans Affairs, and all laws, rules, regulations, manuals,
orders, guidelines or requirements (whether or not having the force of law)
pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; or (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Company
by Persons who were neither (i) nominated by the board of directors of the
Company nor (ii) appointed by directors so nominated.

“Change in Law” means the occurrence after the date of this Agreement of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) compliance by the Lender (or, for purposes of Section 2.13(b),
by any lending office of the Lender or by the Lender’s holding company, if any)
with any request, guideline, requirement or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements or directives thereunder or issued in
connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the U.S. or foreign regulatory authorities,
in each case pursuant to Basel III, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 8.16.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term A
Loan or Term B Loan, and (b) any Commitment, refers to whether such Commitment
is a Revolving Commitment, Term A Commitment or a Term B Commitment.

 

4



--------------------------------------------------------------------------------

“CMS” means The Centers for Medicare and Medicaid Services of the United States
Department of Health and Human Services, and any Governmental Authority
successor thereto.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or
intended to be, subject to a security interest or Lien in favor of the Lender,
on behalf of the Secured Parties, to secure the Secured Obligations.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

“Collateral Documents” means, collectively, the Security Agreement and any other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, mortgages, deeds of trust, loan agreements, notes,
guarantees, subordination agreements, pledges, powers of attorney, consents,
assignments, contracts, fee letters, notices, leases, financing statements and
all other written matter whether theretofore, now or hereafter executed by any
Loan Party or any Subsidiary and delivered to the Lender.

“Commitment” means the sum of the Revolving Commitment and Term Commitments.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” means InfuSystem Holdings, Inc., a Delaware corporation.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.

“Document” has the meaning assigned to such term in the Security Agreement.

“Dollars”, “dollars” or “$” refers to lawful money of the U.S.

“Domestic Subsidiary” means each Subsidiary of the Company which is organized
under the laws of the United States of America or any state, territory or
possession thereof.

 

5



--------------------------------------------------------------------------------

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any non-recurring fees, cash charges and other
cash expenses (including severance costs and prepayment premiums) made or
incurred in connection with the Transactions or the Specified Acquisition that
are paid or otherwise accounted for within 180 days of the Effective Date in an
aggregate amount not to exceed $1,000,000, (v) severance expense paid by the
Company and its Subsidiaries in an aggregate amount not to exceed $250,000 in
any fiscal year, and (vi) any other non-cash charges for such period (but
excluding any non-cash charge in respect of an item that was included in Net
Income in a prior period and any non-cash charge that relates to the write-down
or write-off of Inventory, Medical Equipment Held for Sale or Rental and Medical
Equipment in Rental Service), minus (b) without duplication and to the extent
included in Net Income, (i) any cash payments made during such period in respect
of non-cash charges described in clause (a)(v) taken in a prior period and
(ii) any non-cash items of income for such period, all calculated for the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP.
Notwithstanding the foregoing, for purposes of this agreement EBITDA is defined,
under this definition, as $3,496,000 for the quarter ended March 31, 2014,
$4,061,000 for the quarter ended June 30, 2014, $4,149,000 for the quarter ended
September 30, 2014, and $4,591,000 for the quarter ended December 31, 2014.
EBITDA is also subject to pro forma adjustments as described in Section 1.05.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Accounts” means, at any time, the Accounts of the Loan Parties which
the Lender determines in its Permitted Discretion are eligible as the basis for
the extension of Revolving Loans and the issuance of Letters of Credit. Without
limiting the Lender’s discretion provided herein, Eligible Accounts shall not
include any Account:

(a) which is not subject to a first priority perfected security interest in
favor of the Lender;

(b) which is subject to any Lien other than (i) a Lien in favor of the Lender
and (ii) a Permitted Encumbrance which does not have priority over the Lien in
favor of the Lender;

(c) (i) Accounts that the Account Debtor has failed to pay within 120 days of
the original invoice date (or within 120 days of the original invoice date with
respect to Accounts owing under Medicaid) or (ii) as to Accounts arising out of
the provision of Medical Services, goods, or merchandise to a natural person but
payable by a Third Party Payor, Accounts that the Account Debtor (which is a
Third Party Payor) has failed to pay within 150 days after the date on which
such Medical Services, goods or merchandise giving rise to such Account were
provided to such natural person;

 

6



--------------------------------------------------------------------------------

(d) which is owing by an Account Debtor (other than Accounts owed by a
Government Account Debtor under Medicare or Medicaid) for which more than 50% of
the Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;

(e) with respect to which any covenant, representation or warranty contained in
this Agreement or in the Security Agreement has been breached or has ceased to
be correct in all material respects (it being understood and agreed that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects);

(f) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Lender which has been sent to the Account
Debtor, (iii) represents a progress billing, (iv) is contingent upon the any
Loan Party’s completion of any further performance, (v) represents a sale on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (vi) relates to
payments of interest;

(g) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the Loan Parties or if such Account was invoiced more than
once;

(h) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(i) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws,
(iv) admitted in writing its inability, or is generally unable to, pay its debts
as they become due, (v) become insolvent, or (vi) ceased operation of its
business;

(j) which is owed by any Account Debtor which has sold all or substantially all
of its assets;

(k) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada or (ii) is not organized under applicable
law of the U.S., any state of the U.S. or the District of Columbia or Canada or
any province thereof, unless, in any such case, (A) such Account is backed by a
Letter of Credit acceptable to the Lender which is in the possession of, and is
directly drawable by, the Lender or (B) such Account is covered by credit
insurance in form, substance, and amount, and by an insurer, reasonably
satisfactory to Lender;

(l) which is owed in any currency other than U.S. dollars or Canadian dollars;

(m) which is owed by (i) any Governmental Authority of any country other than
the U.S., unless such Account is backed by a Letter of Credit acceptable to the
Lender which is in the possession of, and is directly drawable by, the Lender,
or (ii) other than Accounts with respect to which the Account Debtor is a
Government Account Debtor obligated to make payment on such Accounts under a
Government Reimbursement Program, any Governmental Authority of the

 

7



--------------------------------------------------------------------------------

U.S., or any department, agency, public corporation, or instrumentality thereof,
unless the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. §
3727 et seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary to
perfect the Lien of the Lender in such Account, have been complied with to the
Lender’s satisfaction;

(n) which is owed by any Affiliate of any Loan Party or any employee, officer,
director, agent or stockholder of any Loan Party or any of its Affiliates;

(o) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

(p) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(q) which is evidenced by any promissory note, chattel paper or instrument;

(r) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the applicable Loan Party to seek judicial enforcement
in such jurisdiction of payment of such Account, unless such Loan Party has
filed such report or qualified to do business in such jurisdiction;

(s) with respect to which any Loan Party has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business but only to the extent of any such reduction, or
any Account which was partially paid and any Loan Party created a new receivable
for the unpaid portion of such Account;

(t) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether federal, state or local, including
without limitation any Health Care Laws, the Federal Consumer Credit Protection
Act, the Federal Truth in Lending Act and Regulation Z of the Board;

(u) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than a Loan Party has or has
had an ownership interest in such goods, or which indicates any party other than
a Loan Party as payee or remittance party;

(v) which was created on cash on delivery terms; or

(w) which the Lender determines may not be paid by reason of the Account
Debtor’s inability to pay or which the Lender otherwise determines in its
Permitted Discretion is unacceptable for any reason whatsoever.

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrower Representative shall notify the
Lender thereof on and at the time of submission to the Lender of the next
Borrowing Base Certificate. In determining the amount of an Eligible Account,
the face amount of an Account may, in the Lender’s Permitted Discretion, be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and

 

8



--------------------------------------------------------------------------------

actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that any Loan Party may be obligated to rebate to an Account Debtor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by the Loan Parties to reduce the amount of such Account.

“Eligible Inventory” means, at any time, the Inventory and Medical Equipment
Held for Sale or Rental of the Loan Parties which the Lender determines in its
Permitted Discretion is eligible as the basis for the extension of Revolving
Loans and the issuance of Letters of Credit. Without limiting the Lender’s
discretion provided herein, Eligible Inventory shall not include any Inventory
or Medical Equipment Held for Sale or Rental:

(a) which is not subject to a first priority perfected Lien in favor of the
Lender;

(b) which is subject to any Lien other than (i) a Lien in favor of the Lender
and (ii) a Permitted Encumbrance which does not have priority over the Lien in
favor of the Lender;

(c) which is, in the Lender’s opinion determined in it Permitted Discretion,
slow moving, obsolete, unmerchantable, defective, used, unfit for sale, not
salable at prices approximating at least the cost of such Inventory or Medical
Equipment Held for Sale or Rental in the ordinary course of business or
unacceptable due to age, type, category and/or quantity;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or in the Security Agreement has been breached or has ceased to
be correct in all material respects (it being understood and agreed that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects) and which is not in
compliance with Public Health Laws and standards imposed by any Governmental
Authority having regulatory authority over such Inventory or Medical Equipment
Held for Sale or Rental, its use, distribution or sale;

(e) in which any Person other than a Loan Party shall (i) have any direct or
indirect ownership, interest or title or (ii) be indicated on any purchase order
or invoice with respect to such Inventory or Medical Equipment Held for Sale or
Rental as having or purporting to have an interest therein;

(f) which is not an infusion pump or disposable tubing necessary for the
operation of an infusion pump or spare or replacement parts of an infusion pump,
or which is otherwise not finished goods or which constitutes work-in-process,
raw materials, subassemblies, packaging and shipping material, manufacturing
supplies, samples, prototypes, displays or display items, bill-and-hold or
ship-in-place goods, goods that are returned or marked for return, repossessed
goods, defective or damaged goods, goods held on consignment, or goods which are
not of a type held for sale in the ordinary course of business;

(g) which is not located in the U.S. or Canada (excluding Quebec) or is in
transit with a common carrier from vendors and suppliers;

(h) which is located in any location leased by a Loan Party unless (i) the
lessor has delivered to the Lender a Collateral Access Agreement or (ii) a
Reserve for rent, charges and other amounts due or to become due with respect to
such facility has been established by the Lender in its Permitted Discretion,
provided that such Reserve (x) will be calculated based on two months of rent
and (y) will not be charged until 60 days after the Effective Date;

 

9



--------------------------------------------------------------------------------

(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless such warehouseman or bailee has delivered to the Lender a Collateral
Access Agreement and such other documentation as the Lender may require;

(j) which is being processed offsite at a third party location or outside
processor, or is in transit to or from such third party location or outside
processor;

(k) which is a discontinued product or component thereof;

(l) which is the subject of a consignment by any Loan Party as consignor;

(m) which is perishable;

(n) which contains or bears any intellectual property rights licensed to any
Loan Party unless the Lender is satisfied that it may sell or otherwise dispose
of such Inventory or Medical Equipment Held for Sale or Rental without
(i) infringing the rights of such licensor, (ii) violating any contract with
such licensor, or (iii) incurring any liability with respect to payment of
royalties, other than royalties incurred pursuant to sale of such Inventory or
Medical Equipment Held for Sale or Rental under the current licensing agreement;

(o) which is not reflected in a current perpetual inventory report of the Loan
Parties;

(p) for which reclamation rights have been asserted by the seller; or

(q) which the Lender otherwise determines in its Permitted Discretion is
unacceptable for any reason whatsoever.

In the event that Inventory or Medical Equipment Held for Sale or Rental which
was previously Eligible Inventory ceases to be Eligible Inventory hereunder, the
Borrower Representative shall notify the Lender thereof on and at the time of
submission to the Lender of the next Borrowing Base Certificate.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

10



--------------------------------------------------------------------------------

“Equipment” has the meaning assigned to such term in the Security Agreement, and
for the avoidance of doubt excludes all Inventory, Medical Equipment Held for
Sale or Rental and Medical Equipment in Rental Service.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any ERISA Affiliate of any liability under Title IV
of ERISA with respect to the termination of any Plan; (e) the receipt by the
Company or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Company or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
of the Company or any ERISA Affiliate from any Plan or Multiemployer Plan; or
(g) the receipt by the Company or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of any
notice, concerning the imposition upon the Company or any ERISA Affiliate of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

 

11



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
the Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) the Lender
acquires such interest in the Loan, Letter of Credit or Commitment or (ii) the
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.15, amounts with respect to such Taxes were payable either
to the Lender’s assignor immediately before the Lender acquired the applicable
interest in such Loan, Letter of Credit or Commitment or to the Lender
immediately before it changed its lending office and (c) any U.S. federal
withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“FDA” means the U.S. Food and Drug Administration and any Governmental Authority
successor thereto.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Lender from three federal funds brokers of recognized standing
selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower or such other Person as is
authorized in writing to act for a Borrower and is acceptable to Lender.

“Financial Statements” has the meaning assigned to such term in Section 5.01.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus the unfinanced portion of Capital Expenditures to (b) Fixed Charges, all
calculated for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP. Notwithstanding the foregoing, for purposes of determining
the unfinanced portion of Capital Expenditures prior to the date of this
agreement, the unfinanced portion of Capital Expenditures is defined, under this
definition, as $787,000 for the quarter ended March 31, 2014, $426,000 for the
quarter ended June 30, 2014, $2,151,000 for the quarter ended September 30,
2014, and $1,722,000 for the quarter ended December 31, 2014.

“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus prepayments and scheduled principal payments on Indebtedness
actually made (excluding the prepayment on any debt paid as a result of entering
into this Agreement), plus cash used to pay for taxes (“Cash Tax Expense”), plus
Restricted Payments paid in cash, all calculated for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP. For purposes of
determining Interest Expense prior to the date of this Agreement, Interest
Expense is defined, on a pro forma basis, as $256,000 for the quarter ended
March 31, 2014, $252,000 for the quarter ended June 30, 2014, $272,000 for the
quarter ended

 

12



--------------------------------------------------------------------------------

September 30, 2014, and $313,000 for the quarter ended December 31, 2014. For
purposes of determining prepayments and scheduled principal payments prior to
the date of this Agreement, prepayments and scheduled principal payments is
defined, on a pro forma basis, as $1,255,000 for the quarter ended March 31,
2014, $1,270,000 for the quarter ended June 30, 2014, $1,324,000 for the quarter
ended September 30, 2014, and $1,506,000 for the quarter ended December 31,
2014. For purposes of determining Cash Tax Expense prior to the date of this
Agreement, Cash Tax Expense is defined, on a pro forma basis, as $12,000 for the
quarter ended March 31, 2014, $139,000 for the quarter ended June 30, 2014, $0
for the quarter ended September 30, 2014, and $114,000 for the quarter ended
December 31, 2014. For purposes of determining Restricted Payments prior to the
date of this Agreement, Restricted Payments is defined, on a pro forma basis, as
$54,000 for the quarter ended March 31, 2014, $80,000 for the quarter ended
June 30, 2014, $0 for the quarter ended September 30, 2014, and $72,000 for the
quarter ended December 31, 2014.

“Fixtures” has the meaning assigned to such term in the Security Agreement.

“Foreign Subsidiary” means each Subsidiary which is not a Domestic Subsidiary.

“Funding Account” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the U.S.

“Government Account Debtor” means the United States government or a political
subdivision thereof (including, without limitation, CMS), or any state, county
or municipality or department, agency or instrumentality thereof, that is
responsible for payment of an Account, chattel paper or general intangible under
any Government Reimbursement Program, or any agent, administrator, intermediary
or carrier for the foregoing.

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Government Receivable” means any Account or any other amount or obligation that
is payable by a Government Account Debtor pursuant to a Government Reimbursement
Program.

“Government Reimbursement Program” means (a) Medicare, (b) Medicaid, (c) the
Federal Employees Health Benefit Program under 5 U.S.C. §§ 8902 et seq.,
(d) TRICARE, (e) CHAMPVA, (f) any other federal or state program that provides
reimbursement for Medical Services or (g) if applicable within the context of
this Agreement, any agent, administrator, administrative contractor,
intermediary or carrier for any of the foregoing.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

13



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning assigned to such term in Section 9.01.

“Guarantors” means all Loan Guarantors and all non-Loan Parties who have
delivered an Obligation Guaranty, and the term “Guarantor” means each or any one
of them individually.

“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.

“Health Care Laws” means, collectively, any and all federal, state or local
laws, rules, regulations, orders, administrative manuals, guidelines and
requirements relating to any of the following: (a) fraud and abuse (including
the following statutes, as amended, modified or supplemented from time to time
and any successor statutes thereto and regulations promulgated from time to time
thereunder: the federal Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), the
Stark Law (42 U.S.C. § 1395nn and §1395(q)), the civil False Claims Act (31
U.S.C. § 3729 et seq.), the federal health care program exclusion provisions (42
U.S.C. § 1320a-7), the Civil Monetary Penalties Act (42 U.S.C. § 1320a-7a), and
the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Pub.
L. No. 108-173)); (b) any Government Reimbursement Program; (c) the licensure or
regulation of healthcare providers, suppliers, professionals, facilities or
payors (including the DMEPOS Supplier Standards established by the Health Care
Financing Administration and all statutes and regulations administered by the
FDA); (d) the provision of, or payment for, health care services, items or
supplies; (e) quality, safety certification and accreditation standards and
requirements administered by a Governmental Authority; (f) the billing, coding
or submission of claims or collection of accounts receivable or refund of
overpayments; (g) HIPAA; (h) the practice of medicine and other health care
professions or the organization of medical or professional entities;
(i) fee-splitting prohibitions; (j) requirements for maintaining federal, state
and local tax-exempt status of any Loan Party; (k) charitable trusts or
charitable solicitation laws; (l) health planning or rate-setting laws,
including laws regarding certificates of need and certificates of exemption; and
(m) any and all other applicable federal, state or local health care laws,
rules, codes, regulations, manuals, orders, ordinances, professional or ethical
rules, administrative guidance and requirements, as the same may be amended,
modified or supplemented from time to time.

“Health Care Permits” means any and all permits, licenses, authorizations,
certificates, certificates of need, accreditations and plans of third-party
accreditation agencies (such as the Community Health Accreditation Program and
the Joint Commission for Accreditation of Healthcare Organizations) that are
(a) necessary to enable any Loan Party to provide services, participate in and
receive payment under any Government Reimbursement Program or other Third Party
Payor Arrangement, as applicable, or otherwise continue to conduct its business
as it is conducted on the Effective Date, or (b) required under any Health Care
Law.

“HIPAA” means (a) the Health Insurance Portability and Accountability Act of
1996; (b) the Health Information Technology for Economic and Clinical Health Act
(Title XIII of the American Recovery and Reinvestment Act of 2009); and (c) any
state and local laws regulating the privacy and/or

 

14



--------------------------------------------------------------------------------

security of individually identifiable information, in each case as the same may
be amended, modified or supplemented from time to time, any successor statutes
thereto, and any and all rules or regulations promulgated from time to time
thereunder.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or similar obligations, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person upon which interest charges are customarily
paid, (d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) obligations under any earn-out or similar obligation, which
amount shall be calculated based the amount required to be shown as a liability
under GAAP, (l) any other Off-Balance Sheet Liability and (m) obligations,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all Swap Agreements
(which amount shall be calculated based on the amount that would be payable by
such Person if the Swap Agreement were terminated on the date of determination),
and (ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Swap Agreement transaction. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 8.03(b).

“Information” has the meaning assigned to such term in Section 8.12.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.06.

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations but excluding non-cash
costs amortized through Interest Expense) of the Company and its Subsidiaries
for such period with respect to all outstanding Indebtedness of the Company and
its Subsidiaries (including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptances and net
costs under Swap Agreements in respect of interest rates, to the extent such net
costs are allocable to such period in accordance with GAAP), calculated for the
Company and its Subsidiaries on a consolidated basis for such period in
accordance with GAAP.

 

15



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any CBFR Loan, the last
Business Day of each fiscal quarter and the Revolving Credit Maturity Date, the
Term A Maturity Date or the Term B Maturity Date, as applicable, and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Revolving
Credit Maturity Date, the Term A Maturity Date or the Term B Maturity Date, as
applicable.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower Representative may elect; provided that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Lender (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBO Screen Rate for the longest period (for which the LIBO Screen Rate is
available) that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period (for which the LIBO Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time.

“Inventory” has the meaning assigned to such term in the Security Agreement,
and, to the extent classified as Inventory, shall not include Medical Equipment
Held for Sale or Rental and Medical Equipment in Rental Service.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit B.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.04(h). “LC Disbursement” means any payment made by the Lender pursuant
to a Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Letters of Credit outstanding at such time plus (b) the aggregate amount of
all LC Disbursements relating to Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrowers at such time.

“Lender” means JPMorgan Chase Bank, N.A., its successors and assigns.

“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness on such
date to (b) EBITDA for the period of four consecutive fiscal quarters ended on
or most recently prior to such date.

 

16



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Lender from time to time in its reasonable discretion (the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that, (x) if any
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement and (y) if the LIBO Screen Rate shall not be
available at such time for a period equal in length to such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time, subject to Section 2.12 in the event that the Lender shall
conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided, that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement. Notwithstanding the
above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with a CBFR Borrowing, such rate shall be determined as modified by
the definition of Adjusted One Month LIBOR Rate.

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means, collectively, this Agreement, each promissory note
issued pursuant to this Agreement, any Letter of Credit application, each
Collateral Document, the Loan Guaranty, any Obligation Guaranty and each other
agreement, instrument, document and certificate identified in Section 4.01
executed and delivered to, or in favor of, the Lender and including each other
pledge, power of attorney, consent, assignment, contract, notice, letter of
credit agreement and each other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loan Guarantor” means each Loan Party.

“Loan Guaranty” means Article IX of this Agreement.

“Loan Parties” means, collectively, the Borrowers, any Subsidiary of a Borrower
and any other Person who becomes a party to this Agreement pursuant to a Joinder
Agreement and their successors and assigns, and the term “Loan Party” shall mean
any one of them or all of them individually, as the context may require.

“Loans” means the loans and advances made by the Lender pursuant to this
Agreement.

 

17



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition, of the Company and its Subsidiaries
taken as a whole, (b) the ability of any Loan Party to perform any of its
obligations under the Loan Documents to which it is a party, (c) the Collateral,
or the Lender’s Liens (on behalf of itself and the other Secured Parties) on the
Collateral or the priority of such Liens (other than as a result of an action
taken or not taken that is solely in the control of Lender), or (d) the rights
of or benefits available to the Lender under any of the Loan Documents (other
than as a result of an action taken or not taken that is solely in the control
of Lender).

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $1,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Maximum Rate” has the meaning assigned to such term in Section 8.16.

“Medicaid” means, collectively, the healthcare assistance program established by
Title XIX of the Social Security Act (42 U.S.C. §§ 1396 et seq.) and any
statutes succeeding thereto, and all laws, rules, regulations, manuals, orders,
guidelines or requirements (whether or not having the force of law) pertaining
to such program, including all state statutes and plans for medical assistance
enacted in connection with such program, in each case as the same may be
amended, supplemented or otherwise modified from time to time.

“Medical Equipment Held for Sale or Rental” means assets consisting of infusion
pumps and other medical equipment reasonably acceptable to the Lender that are
in each case (a) held for sale or rent by a Borrower, (b) not depreciated, and
(c) are or should be classified and accounted for as “Medical Equipment held for
sale of rental” on a basis consistent with the methodology used in the balance
sheet of Company and its Subsidiaries in its annual report on Form 10-K for the
fiscal year ending December 31, 2014.

“Medical Equipment in Rental Service” means assets consisting of infusion pumps
and other medical equipment reasonably acceptable to the Lender that are in each
case (a) used in service by a Borrower to generate rental revenue,
(b) depreciated and (c) classified and accounted for, or should be classified
and accounted for, as “Medical equipment in rental service” on a basis
consistent with the methodology used in the balance sheet of Company and its
Subsidiaries in its annual report on Form 10-K for the fiscal year ending
December 31, 2014.

“Medical Services” means medical and health care items, services or supplies
provided to a patient, including durable medical equipment, physician services,
nurse and therapist services, dental services, hospital services, skilled
nursing facility services, comprehensive outpatient rehabilitation services,
home health care services, residential and out-patient behavioral healthcare
services, and other medicine or health care equipment provided by a Loan Party
to a patient for a valid and proper medical or health purpose.

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C. §§
1395 et seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders, guidelines or requirements (whether or not having
the force of law) pertaining to such program, in each case as the same may be
amended, supplemented or otherwise modified from time to time.

 

18



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in favor of the Lender, on real property owned by a Loan Party,
including any amendment, restatement, modification or supplement thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss)
determined for the Company and its Subsidiaries, on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Company or any Subsidiary, (b) the income
(or deficit) of any Person (other than a Subsidiary) in which the Company or any
Subsidiary has an ownership interest, except to the extent that any such income
is actually received by the Company or such Subsidiary in the form of dividends
or similar distributions and (c) the undistributed earnings of any Subsidiary,
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

“Net Worth” means at any time total assets minus total liabilities, all as
determined for the Company and its Subsidiaries, on a consolidated basis in
accordance with GAAP.

“Non-Government Receivable” means an Account or any other amount receivable that
is not a Government Receivable.

“Obligated Party” has the meaning assigned to such term in Section 9.02.

“Obligation Guaranty” means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Lender for the benefit of the Secured
Parties by a guarantor who is not a Loan Party.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy,

 

19



--------------------------------------------------------------------------------

insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), obligations and liabilities of the
Company and its Subsidiaries to the Lender or any indemnified party,
individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or reimbursement or other obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any Synthetic
Lease entered into by such Person, or (c) any indebtedness, liability or
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person (other than operating leases). The
principal balance outstanding under any Off-Balance Sheet Liability shall be
determined based on the amount that would be deemed outstanding thereunder if
such transaction was structured as a secured financing on balance sheet.

“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Taxes (other than a connection arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document),
or sold or assigned an interest in any Loan, Letter of Credit, or any Loan
Document.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Participant” has the meaning assigned to such term in Section 8.04(c).

“Participant Register” has the meaning assigned to such term in Section 8.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition by any Loan Party that satisfies
each of the following requirements:

(a) such Acquisition is not a hostile or contested acquisition;

(b) the business acquired in connection with such Acquisition is (i) located in
the U.S. or Canada (other than Quebec), (ii) organized under applicable U.S. and
state laws or applicable Canada and province (other than Quebec) laws, and
(iii) not engaged, directly or indirectly, in any line of business other than
the businesses in which the Loan Parties are engaged on the Effective Date and
any business activities that are substantially similar, related, or incidental
thereto;

 

20



--------------------------------------------------------------------------------

(c) both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct in all material
respects (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects) and no Default exists,
will exist, or would result therefrom;

(d) as soon as available, but not less than ten (10) Business Days (or such
shorter period as agreed to by Lender) prior to such Acquisition, the Borrower
Representative has provided the Lender (i) notice of such Acquisition and
(ii) to the extent requested by the Lender, a copy of all business and financial
information reasonably requested by the Lender including pro forma financial
statements, statements of cash flow, and Availability projections;

(e) if the Accounts, Inventory or Medical Equipment Held for Sale or Rental
acquired in connection with such Acquisition are proposed to be included in the
determination of the Borrowing Base, the Lender shall have conducted an audit
and field examination of such Accounts, Inventory or Medical Equipment Held for
Sale or Rental to its satisfaction;

(f) the total consideration paid or payable (including the purchase price, any
earnout or similar payment, any Indebtedness or other obligations assumed, and
any other consideration) for (i) the Specified Acquisition shall not exceed
$10,500,000, and (ii) any other Acquisitions shall not exceed $10,000,000 in
connection with any single Acquisition and shall not exceed $25,000,000 for all
Acquisitions (excluding the Acquisition specified in clause (i) of this
paragraph) made during the term of this Agreement;

(g) if such Acquisition is an acquisition of the Equity Interests of a Person,
such Acquisition is structured so that the acquired Person shall become a
Subsidiary of the Company and, a Loan Party if required pursuant to the terms of
this Agreement;

(h) if such Acquisition is an acquisition of assets, such Acquisition is
structured so that the Company or another Loan Party shall acquire such assets;

(i) if such Acquisition is an acquisition of Equity Interests, such Acquisition
will not result in any violation of Regulation U;

(j) if such Acquisition involves a merger or a consolidation involving the
Company or any other Loan Party, the Company or such Loan Party, as applicable,
shall be the surviving entity;

(k) no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect;

(l) in connection with an Acquisition of the Equity Interests of any Person, all
Liens on property of such Person (other than Liens permitted under Section 6.02)
shall be terminated unless the Lender in its sole discretion consents otherwise,
and in connection with an Acquisition of the assets of any Person, all Liens on
such assets (other than Liens permitted under Section 6.02) shall be terminated;

 

21



--------------------------------------------------------------------------------

(n) the Borrower Representative shall certify to the Lender (and provide the
Lender with a pro forma calculation in form and substance reasonably
satisfactory to the Lender) that, after giving effect to the completion of such
Acquisition, (i) Adjusted Availability will not be less than $5,000,000 on a pro
forma basis which includes all consideration given in connection with such
Acquisition, as having been paid in cash at the time of making such Acquisition,
(ii) the Leverage Ratio (determined on a pro forma basis after giving effect to
such Acquisition in a manner acceptable to the Lender) shall be at least 0.25
below the Leverage Ratio then required under Section 6.12 (a); and (iii) the
Borrowers will be in compliance, on a pro forma basis after giving effect to
such Acquisition in a manner acceptable to the Lender, with the covenants
contained in Section 6.12(b) and (c); and

(o) the Borrower Representative shall have delivered to the Lender copies of the
final material documentation relating to such Acquisition.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured lender) business
judgment.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the U.S. (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the U.S.), in
each case maturing within one year from the date of acquisition thereof;

 

22



--------------------------------------------------------------------------------

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party, other than
dispositions described in Section 6.05(a), (b), (c), (d), (f) or (h); or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than $250,000 in the aggregate per fiscal year; or

(c) the issuance by the Company of any Equity Interests, or the receipt by the
Company of any capital contribution (other than (A) in the event that Company or
any of its Subsidiaries forms any Subsidiary in accordance with the terms
hereof, the issuance by such Subsidiary of Equity Interests to Company or such
Subsidiary, as applicable, (B) the issuance of Equity Interests of Company to
directors, officers and employees of Company and its Subsidiaries pursuant to
employee stock option plans (or other employee incentive plans or other
compensation arrangements) approved by the Board of Directors, (C) the issuance
of Equity Interests by a Subsidiary of Company to its parent or member in
connection with the contribution by such parent or member to such Subsidiary of
the proceeds of an issuance described in clauses (A) – (B) above and (D) the
issuance of Equity Interests of Company after the Closing Date in order to
finance a Permitted Acquisition);

 

23



--------------------------------------------------------------------------------

(d) any return of any escrowed funds in connection with any Acquisition and any
other refund or receipt of funds by any Loan Party in connection with any
purchase price adjustment, claim or other matter in connection with any
Acquisitions;

(e) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01; or

(f) any payments equal to or greater than $100,000 in the aggregate per fiscal
year received by any Loan Party not in the ordinary course of business
consisting of (i) proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim, and (ii) indemnity payments (other than to the extent such indemnity
payments are immediately payable to a Person that is not an Affiliate of the
Company or any of its Subsidiaries.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Lender as its prime rate in effect at its principal offices in
New York City. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Projections” has the meaning assigned to such term in Section 5.01(f).

“Public Health Laws” means all applicable laws, regulations and other
requirements relating to the procurement, development, manufacture, production,
analysis, distribution, dispensing, importation, exportation, use, handling,
quality, sale, or promotion of any drug, medical device, food, dietary
supplement, or other product subject to regulation under the Federal Food, Drug,
and Cosmetic Act (21 U.S.C. §§ 301 et seq.) or the Canadian Food and Drug Act
(R.S.C. 1985, c. F-27, as amended) and the regulations issued thereunder, and
similar state or provincial laws, controlled substances laws, pharmacy laws, or
consumer product safety laws, each as applicable and in effect from time to
time.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Property” means all real property that was, is now or may hereafter be
owned, occupied or otherwise controlled by any Loan Party pursuant to any
contract of sale, lease or other conveyance of any legal interest in any real
property to any Loan Party.

“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.

“Report” means reports prepared by the Lender or another Person showing the
results of appraisals, field examinations or audits pertaining to any of a
Borrower’s assets from information furnished by or on behalf of a Borrower,
after the Lender has exercised its rights of inspection pursuant to this
Agreement.

 

24



--------------------------------------------------------------------------------

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Reserves” means any and all reserves which the Lender deems necessary, in its
Permitted Discretion, to maintain with respect to the Collateral or any Loan
Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.

“Revolving Commitment” means the commitment of the Lender to make Revolving
Loans and issue Letters of Credit hereunder, as such commitment may be reduced
from time to time pursuant to Section 2.07. The initial amount of the Lender’s
Revolving Commitment is $10,000,000.

“Revolving Credit Maturity Date” means the date five years after the Effective
Date (if the same is a Business Day, or if not then the immediately next
succeeding Business Day), or any earlier date on which the Revolving Commitment
is reduced to zero or otherwise terminated pursuant to the terms hereof.

“Revolving Exposure” means, at any time, the sum of the aggregate outstanding
principal amount of the Lender’s Revolving Loans and its LC Exposure at such
time.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

 

25



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission of the U.S.

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to the Lender or
its Affiliates; provided, however, that the definition of “Secured Obligations”
shall not create any guarantee by any Guarantor of (or grant of security
interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor.

“Secured Parties” means (a) the Lender, (b) each provider of Banking Services,
to the extent the Banking Services Obligations in respect thereof constitute
Secured Obligations, (c) each counterparty to any Swap Agreement, to the extent
the obligations thereunder constitute Secured Obligations, (d) the beneficiaries
of each indemnification obligation undertaken by any Loan Party under any Loan
Document and (e) the successors and assigns of each of the foregoing.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Lender, for the benefit of the Secured Parties, and any other
pledge or security agreement entered into, after the date of this Agreement by
any other Loan Party (as required by this Agreement or any other Loan Document)
or any other Person for the benefit of the Lender, on behalf of the Secured
Parties, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Specified Acquisition” means the Acquisition identified by the Company to the
Lender in writing prior to the Effective Date as the “Specified Acquisition”,
provided that such Acquisition also qualifies as a Permitted Acquisition.

“Statement” has the meaning assigned to such term in Section 2.16(d).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Lender is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to the Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person,
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Lender.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

26



--------------------------------------------------------------------------------

“Subsidiary” means any direct or indirect subsidiary of the Company or of any
other Loan Party, as applicable.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or any option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Swap Agreement.

“Swap Agreement Obligations” means any and all obligations of the Loan Parties
or their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
Swap Agreement permitted hereunder with the Lender or an Affiliate of the
Lender, and (b) any cancellations, buy backs, reversals, terminations or
assignments of any Swap Agreement transaction permitted hereunder with the
Lender or an Affiliate of the Lender.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term A Commitment” means the commitment of the Lender to make a Term A Loan,
expressed as an amount representing the maximum principal amount of the Term A
Loan to be made by the Lender. The amount of the Lender’s Term A Commitment on
the Effective Date is $27,000,000.

“Term A Loan” means a Loan made pursuant to Section 2.01(b).

“Term A Maturity Date” means the date five years after the Effective Date (if
the same is a Business Day, or if not then the immediately next succeeding
Business Day).

“Term B Commitment” means the commitment of the Lender to make a Term B Loan,
expressed as an amount representing the maximum principal amount of the Term B
Loan to be made by the Lender. The amount of the Lender’s Term B Commitment on
the Effective Date is $8,000,000.

“Term B Loan” means a Loan made pursuant to Section 2.01(c).

“Term B Draw Expiration Date” means the earlier of (a) the date upon which the
aggregate Term B Commitment are fully advanced pursuant to Section 2.01(c), and
(b) the date 364 days after the Effective Date (if the same is a Business Day,
or if not then the immediately next succeeding Business Day).

 

27



--------------------------------------------------------------------------------

“Term B Maturity Date” means the date five years after the Effective Date (if
the same is a Business Day, or if not then the immediately next succeeding
Business Day).

“Term Commitments” means the Term A Commitment and the Term B Commitment.

“Term Loans” means the Term A Loans and the Term B Loans.

“Third Party Payor” means (i) a commercial medical insurance company, health
maintenance organization, professional provider organization or other third
party payor that reimburses providers for Medical Services provided to
individual patients, (ii) a nonprofit medical insurance company (such as the
Blue Cross, Blue Shield entities), and (iii) a Government Account Debtor making
payments under a Government Reimbursement Program.

“Third Party Payor Arrangement” shall mean a written agreement or arrangement
with a Third Party Payor pursuant to which the Third Party Payor pays all or a
portion of the charges of any Loan Party or its Subsidiaries for providing
Medical Services.

“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness determined for the Company and its Subsidiaries on a consolidated
basis at such date, in accordance with GAAP, provided that, notwithstanding
anything to the contrary in the definition of Indebtedness, for purposes of this
definition (a) the portion of the purchase price for the Specified Acquisition
to be determined post-closing (other than any earn-out or similar payment) shall
not be considered Total Indebtedness until the date such amount is determined,
and (b) the Indebtedness of the Company consisting of reimbursement obligations
described in Section 6.01(q) shall not be considered Total Indebtedness to the
extent such reimbursement obligations are cash secured.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“TRICARE” means, collectively, the program of medical benefits covering former
and active members of the uniformed services and certain of their dependents,
financed and administered by the United States Department of Defense, Health and
Human Services and Transportation, and all laws, rules, regulations, manuals,
orders, guidelines or requirements (whether or not having the force of law)
pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the CB Floating Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

28



--------------------------------------------------------------------------------

“U.S.” means the United States of America.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignments set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) any reference in
any definition to the phrase “at any time” or “for any period” shall refer to
the same time or period for all calculations or determinations within such
definition, and (g) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower Representative notifies
the Lender that the Borrower Representative requests an amendment to any
provision hereof to eliminate the effect of such change in GAAP or in the
application thereof (or if the Lender notifies the Borrower Representative that
the Lender requests an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision

 

29



--------------------------------------------------------------------------------

amended in accordance herewith. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Financial Accounting
Standards Board Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of any
Loan Party, the Company or any Subsidiary at “fair value”, as defined therein
and (ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Financial Accounting Standards Board
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

SECTION 1.05. Pro Forma Adjustments for Acquisitions and Dispositions. To the
extent the Company or any Subsidiary makes any Permitted Acquisition or
disposition of assets outside the ordinary course of business permitted by
Section 6.05 during the period of four fiscal quarters of the Company most
recently ended, the Fixed Charge Coverage Ratio, the Leverage Ratio and Net
Worth shall be calculated after giving pro forma effect thereto in a manner
acceptable to the Lender (including pro forma adjustments arising out of events
which are directly attributable to the acquisition or the disposition of assets,
are factually supportable and are expected to have a continuing impact, in each
case as determined on a basis consistent with Article 11 of Regulation S-X of
the Securities Act of 1933, as amended, as interpreted by the SEC, and as
certified by a Financial Officer), as if such Acquisition or such disposition
(and any related incurrence, repayment or assumption of Indebtedness) had
occurred in the first day of such four-quarter period.

SECTION 1.06. Status of Obligations. In the event that the Company or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Lender to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Secured Obligations are hereby designated as
“senior indebtedness” and as “designated senior indebtedness” and words of
similar import under and in respect of any indenture or other agreement or
instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness in order that the Lender may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, the Lender agrees to make Revolving Loans in dollars to the Borrowers
from time to time during the Availability Period in an aggregate principal
amount that will not result in the Revolving Exposure exceeding the lesser of
(i) the Revolving Commitment or (ii) the Borrowing Base. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.

(b) Subject to the terms and conditions set forth herein, the Lender agrees to
make a Term A Loan in dollars to the Borrowers, on the Effective Date, in a
principal amount not to exceed the Lender’s Term A Commitment. Amounts prepaid
or repaid in respect of Term A Loan may not be reborrowed.

 

30



--------------------------------------------------------------------------------

(c) Subject to the terms and conditions set forth herein, the Lender agrees to
make Term B Loans in dollars to the Borrowers, commencing on the Effective Date,
and continuing through and including the Term B Draw Expiration Date in an
aggregate principal amount not to exceed the lesser of (i) Lender’s Term B
Commitment or (ii) the purchase price for the Specified Acquisition plus any
customary transaction fees and expenses (including, without limitation, those of
advisors and counsel) or integration expenses in connection therewith, provided
that the aggregate amount of all such transaction fees and expenses and
integration expenses shall not exceed $750,000. Amounts prepaid or repaid in
respect of Term B Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type.

(b) Subject to Section 2.12, each Borrowing shall be comprised entirely of CBFR
Loans or Eurodollar Loans as the Borrower Representative may request in
accordance herewith, provided that all Borrowings made on the Effective Date
must be made as CBFR Borrowings but may be converted into Eurodollar Borrowings
in accordance with Section 2.06. The Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of the
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.12, 2.13, 2.14 and 2.15 shall apply to such Affiliate to the same
extent as to the Lender); provided that any exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$10,000, and not less than $500,000 for Eurodollar Revolving Borrowing and not
less than $1,000,000 for Eurodollar Term Borrowing. CBFR Borrowings shall be in
an aggregate amount that is an integral multiple of $10,000, and not less than
$50,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
four Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Credit Maturity Date, the Term A Maturity Date or the Term B Maturity Date, as
applicable.

SECTION 2.03. Borrowing Procedures; Requests for Revolving Borrowings. To
request a Borrowing, the Borrower Representative shall notify the Lender of such
request either in writing (delivered by hand or fax (or transmitted by
electronic communication, if arrangements for doing so have been approved by the
Lender)) in substantially the form of Exhibit C hereto or another form approved
by the Lender and signed by the Borrower Representative (a) in the case of a
Eurodollar Borrowing, not later than 10:00 a.m., Detroit time, three
(3) Business Days before the date of the proposed Borrowing or (b) in the case
of a CBFR Borrowing, not later than noon, Detroit time, on the date of the
proposed Borrowing; provided that any such notice of a CBFR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(d) may be given not later than 9:00 a.m., Detroit time, on the date
of the proposed Borrowing. Each such Borrowing Request shall be irrevocable.
Each such Borrowing Request shall specify the following information in
compliance with Section 2.01:

 

  (i) the Class of Borrowing, the aggregate amount of the requested Borrowing,
and a breakdown of the separate wires comprising such Borrowing;

 

31



--------------------------------------------------------------------------------

  (ii) the date of such Borrowing, which shall be a Business Day;

 

  (iii) whether such Borrowing is to be a CBFR Borrowing or a Eurodollar
Borrowing; and

 

  (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a CBFR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration.

SECTION 2.04. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
Representative, on behalf of a Borrower, may request the issuance of standby
Letters of Credit denominated in dollars as the applicant thereof for the
support of its or its Subsidiaries’ obligations, in a form reasonably acceptable
to the Lender, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrowers to, or entered into by
the Borrowers with, the Lender relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. Each Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
support of any Subsidiary’s obligations as provided in the first sentence of
this paragraph, each Borrower will be fully responsible for the reimbursement of
LC Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.10(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (each
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such Subsidiary
that is an account party in respect of any such Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
hand deliver or fax (or transmit by electronic communication, if arrangements
for doing so have been approved by the Lender) to the Lender (reasonably in
advance of the requested date of issuance, amendment, renewal or extension, but
in any event no less than three (3) Business Days) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof, and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Lender, the applicable Borrower also shall submit a letter of credit application
on the Lender’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrowers shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $1,500,000 and (iv) the Revolving Exposure shall not exceed the lesser of
the Revolving Commitment and the Borrowing Base.

 

32



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Lender to the beneficiary thereof)
at or prior to the close of business on the earlier of (i) the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Credit Maturity Date.

(d) Reimbursement. If the Lender shall make any LC Disbursement in respect of a
Letter of Credit, the Borrowers shall reimburse such LC Disbursement by paying
to the Lender an amount equal to such LC Disbursement not later than 11:00 a.m.,
Detroit time, on (i) the Business Day that the Borrower Representative receives
notice of such LC Disbursement, if such notice is received prior to 9:00 a.m.,
Detroit time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower Representative receives such notice, if such
notice is received after 9:00 a.m., Detroit time, on the day of receipt;
provided that the Borrowers may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 that such payment be
financed with a CBFR Revolving Borrowing in an equivalent amount and, to the
extent so financed, the Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting CBFR Revolving Borrowing.

(e) Obligations Absolute. The Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (d) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of any (i) lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Lender under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Lender nor any of its Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit, any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Lender; provided that the foregoing shall not
be construed to excuse the Lender from liability to the Borrowers to the extent
of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrowers
to the extent permitted by applicable law) suffered by the Borrowers that are
caused by the Lender’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Lender (as finally
determined by a court of competent jurisdiction), the Lender shall be deemed to
have exercised care in each such determination. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

33



--------------------------------------------------------------------------------

(f) Disbursement Procedures. The Lender shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. The Lender shall promptly notify the Borrower
Representative by telephone (confirmed by fax or transmit by electronic
communication, if arrangements for doing so have been approved by the Lender) of
such demand for payment and whether the Lender has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrowers of their joint and several
obligation to reimburse the Lender with respect to any such LC Disbursement.

(g) Interim Interest. If the Lender shall make any LC Disbursement, then, unless
the Borrowers shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrowers reimburse such LC Disbursement, at the rate per
annum then applicable to CBFR Revolving Loans and such interest shall be due and
payable on the date when such reimbursement is due; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to paragraph
(d) of this Section, then Section 2.11(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Lender.

(h) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Lender demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Lender, in the
name and for the benefit of the Lender (the “LC Collateral Account”), an amount
in cash equal to 105% of the amount of the LC Exposure as of such date plus
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to a Borrower described
in clause (h) or (i) of Article VII. The Borrowers also shall deposit cash
collateral in accordance with this paragraph as and to the extent required by
Section 2.09(b). Each such deposit shall be held by the Lender as collateral for
the payment and performance of the Secured Obligations. The Lender shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the LC Collateral Account and the Borrowers hereby grant the Lender a
security interest in the LC Collateral Account and all moneys or other assets on
deposit therein or credited thereto. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Lender and at the Borrowers’ risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Lender for LC Disbursements for which it has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
Secured Obligations. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three (3) Business Days after all such Events of Default have
been cured or waived as confirmed in writing by the Lender.

(i) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

SECTION 2.05. Funding of Borrowings. The Lender shall make each Loan to be made
by it hereunder on the proposed date thereof available to the Borrowers by
promptly crediting the amounts in immediately available funds, to the Funding
Account; provided that CBFR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.04(d) shall be remitted to the
Lender.

 

34



--------------------------------------------------------------------------------

SECTION 2.06. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower Representative may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Lender of such election by the time that a Borrowing Request
would be required under Section 2.03 if the Borrowers were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and shall be made by hand delivery or fax (or transmitted by electronic
communication, if arrangements for doing so have been approved by the Lender) to
the Lender of a written Interest Election Request in substantially the form of
Exhibit D hereto or another form approved by the Lender and signed by the
Borrower Representative.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a CBFR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a CBFR Borrowing. Notwithstanding any contrary provision hereof, if a Default
has occurred and is continuing and the Lender so notifies the Borrower
Representative, then, so long as a Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to a CBFR
Borrowing at the end of the Interest Period applicable thereto.

 

35



--------------------------------------------------------------------------------

SECTION 2.07. Termination and Reduction of Commitment.

(a) Unless previously terminated, (i) the Term A Commitment shall terminate on
the Effective Date, (ii) the Term B Commitment shall terminate on the Term B
Draw Expiration Date, and (iii) the Revolving Commitment shall terminate on the
Revolving Credit Maturity Date.

(b) The Borrowers may at any time terminate the Revolving Commitment upon
(i) the payment in full of all outstanding Revolving Loans and LC Disbursements,
together with accrued and unpaid interest thereon, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Lender of a cash deposit (or
at the discretion of the Lender a backup standby letter of credit satisfactory
to the Lender) in an amount equal to 105% of the LC Exposure as of such date),
(iii) the payment in full of the accrued and unpaid fees, and (iv) the payment
in full of all reimbursable expenses and other Obligations together with accrued
and unpaid interest thereon.

(c) The Borrowers may from time to time reduce the Revolving Commitment;
provided that (i) each reduction of the Revolving Commitment shall be in an
amount that is an integral multiple of $500,000 and not less than $1,000,000 and
(ii) the Borrowers shall not terminate or reduce the Revolving Commitment if,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.09, the Revolving Exposure would exceed the Revolving
Commitment.

(d) The Borrower Representative shall notify the Lender of any election to
terminate or reduce the Revolving Commitment under paragraph (b) or (c) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Each notice delivered by the Borrower Representative pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Revolving Commitment delivered by the Borrower Representative may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower Representative (by notice
to the Lender on or prior to the specified effective date) if such condition is
not satisfied. Any termination or reduction of the Revolving Commitment shall be
permanent.

SECTION 2.08. Repayment and Amortization of Loans; Evidence of Debt.

(a) The Borrowers hereby unconditionally promise to pay the Lender the then
unpaid principal amount of each Revolving Loan on the Revolving Credit Maturity
Date.

(b) The Borrowers hereby unconditionally promise to pay to the Lender the
principal amount of Term A Loan as follows: (i) on the last Business Day of each
March, June, September and December, commencing with the last Business Day of
September, 2015, in consecutive quarterly principal installments each in the
amount of $965,000.00 (as adjusted from time to time pursuant to Section 2.09(d)
or 2.16(b)) and (ii) to the extent not previously paid, all unpaid Term A Loans
shall be paid in full in cash by the Borrower on the Term A Maturity Date.

(c) The Borrowers hereby unconditionally promise to pay to the Lender the
principal amount of Term B Loan as follows: (i) on the last Business Day of each
March, June, September and December, commencing with the last Business Day of
March, 2016, in consecutive quarterly principal installments as follows: (x) the
first eight quarterly principal installments shall each be in an amount equal to
3.575% of the principal balance of Term B Loan as of the Term B Draw Expiration
Date, and (y) the

 

36



--------------------------------------------------------------------------------

next eight quarterly principal installments shall each be in an amount equal to
4.475% of the principal balance of Term B Loan as of the Term B Draw Expiration
Date (as adjusted from time to time pursuant to Section 2.09(d) or 2.16(b)) and
(ii) to the extent not previously paid, all unpaid Term B Loans shall be paid in
full in cash by the Borrowers on the Term B Maturity Date.

(d) Prior to any repayment of any Term Loan Borrowings under this Section, the
Borrowers shall select the Borrowing or Borrowings of the applicable Class to be
repaid and shall notify the Lender by telephone (confirmed by fax or by
electronic communication, if arrangements for doing so have been approved by the
Lender) of such selection not later than 11:00 a.m., Detroit time, three
(3) Business Days before the scheduled date of such repayment. Each repayment of
a Term Loan Borrowing shall be applied ratably to the Loans included in the
repaid Term Loan Borrowing. Repayments of Term Loan Borrowings shall be
accompanied by accrued interest on the amounts repaid.

(e) The Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to the Lender resulting
from each Loan made by the Lender, including the amounts of principal and
interest payable and paid to the Lender from time to time hereunder.

(f) The Lender shall maintain accounts in which it shall record (i) the amount
of each Loan made hereunder, the Class and Type thereof and the Interest Period
applicable thereto, if any, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to the Lender hereunder
and (iii) the amount of any sum received by the Lender hereunder.

(g) The entries made in the accounts maintained pursuant to paragraph (e) or
(f) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of the Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Loans in accordance with the terms of
this Agreement.

(h) The Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to the
Lender a promissory note payable to the Lender (or, if requested by the Lender,
to the Lender and its registered assigns) and in a form approved by the Lender.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 8.04) be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

SECTION 2.09. Prepayment of Loans.

(a) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (e) of this Section and, if applicable, payment of any break
funding expenses under Section 2.14.

(b) In the event and on such occasion that the Revolving Exposure exceeds the
lesser of (A) the Revolving Commitment and (B) the Borrowing Base, the Borrowers
shall prepay the Revolving Loans, and/or LC Exposure (or, if no such Borrowings
are outstanding, deposit cash collateral in the LC Collateral Account in an
aggregate amount equal to such excess, in accordance with Section 2.04(h)).

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of any Loan Party or any Subsidiary in respect of any Prepayment Event
and the aggregate amount for all such Prepayment Events in any fiscal year of
the Company exceeds $100,000, the Borrowers shall,

 

37



--------------------------------------------------------------------------------

promptly (and in any event within two Business Days) after such Net Proceeds are
received by any Loan Party or Subsidiary, prepay the Obligations and cash
collateralize LC Exposure as set forth in Section 2.09(d) below in an aggregate
amount equal to (x) in the case of a prepayment event described in clause (c) of
the definition of the term “Prepayment Event”, 50% of such Net Proceeds and
(y) in the case of all other Prepayment Events, 100% of such Net Proceeds,
provided that, in the case of any event described in clause (a) or (b) of the
definition of the term “Prepayment Event”, if the Borrower Representative shall
deliver to the Lender a certificate of a Financial Officer to the effect that
the Loan Parties intend to apply the Net Proceeds from such event (or a portion
thereof specified in such certificate), within 180 days after receipt of such
Net Proceeds, to acquire (or replace or rebuild) real property, equipment or
other tangible assets (excluding inventory) to be used in the business of the
Loan Parties, and certifying that no Default has occurred and is continuing,
then no prepayment shall be required pursuant to this paragraph in respect of
the Net Proceeds specified in such certificate, provided that to the extent of
any such Net Proceeds that have not been so applied by the end of such 180-day
period, a prepayment shall be required at such time in an amount equal to such
Net Proceeds that have not been so applied.

(d) All prepayments required to be made pursuant to Section 2.09(c) shall be
applied, first to prepay the Term Loans (and in the event Term Loans of more
than one Class shall be outstanding at the time, shall be allocated among the
Term Loans pro rata based on the aggregate principal amounts of outstanding Term
Loans of each such Class), and such prepayments of the Term Loans shall be
applied first to reduce the next four scheduled repayments of Term Loans of each
Class to be made pursuant to Section 2.08 ratably based on the amount of such
four next scheduled repayments, and then shall be applied to reduce the
remaining scheduled repayments of Term Loans of each Class to be made pursuant
to Section 2.08 ratably based on the amount of all such remaining scheduled
repayments (with any payment at final maturity included as a scheduled
repayment), and second to prepay the Revolving Loans without a corresponding
reduction in the Revolving Commitment and third to cash collateralize
outstanding LC Exposure. Within each such category, such prepayments shall be
applied first to CBFR Loans and then to Eurodollar Loans in order of Interest
Period maturities (beginning with the earliest to mature).

(e) The Borrower Representative shall notify the Lender by telephone (confirmed
by fax or by electronic communication, if arrangements for doing so have been
approved by the Lender) of any prepayment under paragraph (a) of this Section:
(i) in the case of prepayment of a Eurodollar Borrowing, not later than 10:00
a.m., Detroit time, three (3) Business Days before the date of prepayment, or
(ii) in the case of prepayment of a CBFR Borrowing, not later than 10:00 a.m.,
Detroit time, on the date of prepayment. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that if a notice of prepayment is
given in connection with a conditional notice of termination of the Revolving
Commitment as contemplated by Section 2.07, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.07. Each partial prepayment of any Revolving Borrowing or Term Loan
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.11 and (ii) break funding payments pursuant to
Section 2.14.

SECTION 2.10. Fees.

(a) The Borrowers agree to pay to the Lender a commitment fee, which shall
accrue at the Applicable Rate on the daily amount of the undrawn portion of the
Revolving Commitment of the Lender during the period from and including the
Effective Date to but excluding the date on which the Lender’s

 

38



--------------------------------------------------------------------------------

Revolving Commitment terminates; it being understood that the LC Exposure shall
be included in the drawn portion of the Revolving Commitment for purposes of
calculating the commitment fee. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Revolving Commitment terminates, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) The Borrowers agree to pay (i) to the Lender a letter of credit fee with
respect to Letters of Credit, which shall accrue at the same Applicable Rate
used to determine the interest rate applicable to Eurodollar Revolving Loans on
the daily amount of the Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which the
Lender’s Revolving Commitment terminates and the date on which the Lender ceases
to have any LC Exposure, and (ii) the Lender’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. letter of credit fees accrued through and including the
last day of March, June, September and December of each year shall be payable on
the third Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitment terminates and any such
fees accruing after the date on which the Revolving Commitment terminates shall
be payable on demand. Any other fees payable to the Lender pursuant to this
paragraph shall be payable within ten (10) days after demand. All letter of
credit fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Lender. Fees paid shall not be refundable under any
circumstances.

SECTION 2.11. Interest.

(a) The Loans comprising each CBFR Borrowing shall bear interest at the CB
Floating Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Lender may, at its option, by notice to the Borrower
Representative, declare that (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder (not to exceed the amount permitted by
applicable law).

(d) Accrued interest on each Loan (for CBFR Loans, accrued through the last day
of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitment; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of a CBFR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

39



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the CB Floating Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable CB Floating Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Lender, and such determination
shall be conclusive absent manifest error.

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Lender determines (which determination shall be conclusive and binding
absent manifest error) that adequate and reasonable means do not exist for
ascertaining (including, without limitation, by means of an Interpolated Rate)
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or

(b) the Lender determines the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to the Lender of making or maintaining its Loan included in such Borrowing
for such Interest Period;

then the Lender shall give notice thereof to the Borrower Representative by
telephone, fax or electronic communication as provided in Section 8.01 as
promptly as practicable thereafter and, until the Lender notifies the Borrower
Representative that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto, and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as a CBFR Borrowing.

SECTION 2.13. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, the Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

(ii) impose on the Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by the
Lender or any Letter of Credit; or

(iii) subject the Lender to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to the
Lender of issuing or maintaining any Letter of Credit or to reduce the amount of
any sum received or receivable by the Lender hereunder (whether of principal,
interest or otherwise), then, upon the request of the Lender, the Borrowers will
pay to the Lender such additional amount or amounts as will compensate the
Lender for such additional costs incurred or reduction suffered.

 

40



--------------------------------------------------------------------------------

(b) If the Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on the Lender’s capital or on the capital of the Lender’s holding company
as a consequence of this Agreement, the Commitment of or the Loans made by
Letters of Credit issued by the Lender to a level below that which the Lender or
the Lender’s holding company could have achieved but for such Change in Law
(taking into consideration the Lender’s policies and the policies of the
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrowers will pay to the Lender such additional amount or
amounts as will compensate the Lender or the Lender’s holding company for any
such reduction suffered.

(c) A certificate of the Lender setting forth the amount or amounts necessary to
compensate the Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error. The Borrowers
shall pay the Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d) Failure or delay on the part of the Lender to demand compensation pursuant
to this Section shall not constitute a waiver of the Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate the Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that the Lender
notifies the Borrower Representative of the Change in Law giving rise to such
increased costs or reductions and of the Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.09), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, or (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.07 and is
revoked in accordance therewith), then, in any such event, the Borrowers shall
compensate the Lender for the loss, cost and expense attributable to such event.
In the case of a Eurodollar Loan, such loss, cost or expense to the Lender shall
be deemed to include an amount determined by the Lender to be the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such Eurodollar Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Eurodollar Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Eurodollar Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which the Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of the Lender
setting forth any amount or amounts that the Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower Representative and
shall be conclusive absent manifest error. The Borrowers shall pay the Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

 

41



--------------------------------------------------------------------------------

SECTION 2.15. Taxes.

(a) Withholding Taxes; Gross-Up; Payments Free of Taxes. Any and all payments by
or on account of any obligation of any Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.15), the Lender receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by Loan Parties. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Lender, timely reimburse it for, Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.15, such
Loan Party shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment, or other evidence of such payment reasonably
satisfactory to the Lender.

(d) Indemnification by the Borrowers. The Loan Parties shall jointly and
severally indemnify the Lender, within ten (10) days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by the Lender or required to be withheld or deducted from a payment to the
Lender and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Loan Party by the Lender shall be
conclusive absent manifest error.

(e) Treatment of Certain Refunds. If the Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including by
the payment of additional amounts pursuant to this Section 2.15), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.15 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of the Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of the Lender, shall repay to the Lender the amount paid to the
Lender (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event the Lender is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (e), in no event will the Lender be required to pay any amount to any
indemnifying party pursuant to this paragraph (e), the payment of which would
place the Lender in a less favorable net after-Tax position than the Lender
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph (e) shall not be construed to require the Lender
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to the indemnifying party or any other Person.

(f) Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Lender or any assignment of rights by, or the
replacement of, the Lender, the termination of the Commitment and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

42



--------------------------------------------------------------------------------

(g) Mitigation Obligations; Designation of a Different Lending Office. If the
Lender requests compensation under Section 2.13, or requires the Borrowers to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall (at the request of the Borrower Representative) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or 2.15, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(h) Defined Terms. For purposes of this Section 2.15, the term “applicable law”
includes FATCA.

SECTION 2.16. Payments Generally; Allocation of Proceeds.

(a) The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.13, 2.14 or 2.15, or otherwise) prior to
2:00 p.m., Detroit time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Lender, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Lender at its offices designated by the
Lender to the Borrower Representative from time to time. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b) Any proceeds of Collateral received by the Lender (i) not constituting
either (A) a specific payment of principal, interest, fees or other sum payable
under the Loan Documents (which shall be applied as specified by the Borrowers),
or (B) a mandatory prepayment (which shall be applied in accordance with
Section 2.09) or (ii) after an Event of Default has occurred and is continuing
and the Lender so elects, such funds shall be applied ratably first, to pay any
fees, indemnities, or expense reimbursements including amounts then due to the
Lender from the Borrowers, second, to pay interest then due and payable on the
Loans ratably, third, to prepay principal on the Loans and unreimbursed LC
Disbursements and to pay any amounts owing with respect to Swap Agreement
Obligations, ratably (with amounts allocated to the Term Loans of any Class
applied to reduce the subsequent scheduled repayments of the Term Loans of such
Class to be made pursuant to Section 2.08 in inverse order of maturity), fourth,
to pay an amount to the Lender equal to one hundred five percent (105%) of the
aggregate LC Exposure, to be held as cash collateral for such Obligations,
fifth, to the payment of any amounts owing with respect to Banking Services
Obligations, sixth, to the payment of any other Secured Obligation due to the
Lender from the Borrowers or any other Loan Party, and finally, any remaining
surplus to the Borrower or as otherwise required by law. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower Representative, or unless a Default is in existence, the Lender shall
not apply any payment which it receives to any Eurodollar Loan of a Class,
except (i) on the expiration date of the Interest Period applicable thereto, or
(ii) in the event, and only to the extent, that there are no outstanding CBFR
Loans of the same Class and, in any such event, the Borrowers shall pay the
break funding payment required in accordance with Section 2.14. The Lender shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.

 

43



--------------------------------------------------------------------------------

(c) At the election of the Lender, all payments of principal, interest, LC
Disbursements, fees, premiums, reimbursable expenses (including, without
limitation, all reimbursement for fees, costs and expenses pursuant to
Section 8.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder, whether made following a request by
the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of the
Borrowers maintained with the Lender. The Borrowers hereby irrevocably authorize
(i) the Lender to make a Borrowing for the purpose of paying each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents and agrees that all such amounts charged shall
constitute Loans, and that all such Borrowings shall be deemed to have been
requested pursuant to Sections 2.03 and (ii) the Lender to charge any deposit
account of any Borrower maintained with the Lender for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

(d) The Lender may from time to time provide the Borrowers with account
statements or invoices with respect to any of the Secured Obligations (the
“Statements”). The Lender is under no duty or obligation to provide Statements,
which, if provided, will be solely for the Borrowers’ convenience. Statements
may contain estimates of the amounts owed during the relevant billing period,
whether of principal, interest, fees or other Secured Obligations. If the
Borrowers pay the full amount indicated on a Statement on or before the due date
indicated on such Statement, the Borrowers shall not be in default of payment
with respect to the billing period indicated on such Statement; provided, that
acceptance by the Lender of any payment that is less than the total amount
actually due at that time (including but not limited to any past due amounts)
shall not constitute a waiver of the Lender’s right to receive payment in full
at another time.

SECTION 2.17. Indemnity for Returned Payments. If after receipt of any payment
which is applied to the payment of all or any part of the Obligations (including
a payment effected through exercise of a right of setoff), the Lender is for any
reason compelled to surrender such payment or proceeds to any Person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason (including pursuant to
any settlement entered into by the Lender in its discretion), then the
Obligations or part thereof intended to be satisfied shall be revived and
continued and this Agreement shall continue in full force as if such payment or
proceeds had not been received by the Lender. The provisions of this
Section 2.17 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Lender in reliance upon such payment or
application of proceeds. The provisions of this Section 2.17 shall survive the
termination of this Agreement.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Lender that (and where
applicable, agrees):

SECTION 3.01. Organization; Powers. Each Loan Party and each Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

44



--------------------------------------------------------------------------------

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary in any
material respect, (c) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon any Loan Party or any
Subsidiary or the assets of any Loan Party or any Subsidiary, or give rise to a
right thereunder to require any payment to be made by any Loan Party or any
Subsidiary, and (d) will not result in the creation or imposition of any Lien on
any asset of any Loan Party or any Subsidiary, except Liens created pursuant to
the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) The Borrowers have heretofore furnished to the Lender its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended December 31, 2013, reported on by BDO
USA, LLP, independent public accountants, and (ii) as of and for the fiscal
quarter and the portion of the fiscal year ended September 30, 2014, certified
by a Financial Officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to normal year-end audit
adjustments all of which, when taken as a whole, would not be materially adverse
and the absence of footnotes in the case of the statements referred to in clause
(ii) above.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2013.

SECTION 3.05. Properties.

(a) As of the date of this Agreement, Schedule 3.05 sets forth the address of
each parcel of real property that is owned or leased by any Loan Party. Each of
such material leases and subleases is valid and enforceable in accordance with
its terms in all material respects (except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and general principles of equity,
regardless of whether considered in a proceeding in equity or at law) and is in
full force and effect, and no material default by any party to any such lease or
sublease exists. Each of the Loan Parties and each Subsidiary has good and
indefeasible title to, or valid leasehold interests in, all of its real and
personal property, free of all Liens other than those permitted by Section 6.02.

(b) Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently

 

45



--------------------------------------------------------------------------------

conducted, a correct and complete list of which, as of the date of this
Agreement, is set forth on Schedule 3.05, and the use thereof by each Loan Party
and each Subsidiary does not infringe in any material respect upon the rights of
any other Person, and each Loan Party’s and each Subsidiary’s rights thereto are
not subject to any licensing agreement or similar arrangement.

SECTION 3.06. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting any Loan Party or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters set forth on Schedule 3.06) or (ii) that involve any Loan Document or
the Transactions.

(b) Except for the Disclosed Matters, (i) no Loan Party or any Subsidiary has
received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability and (ii) and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, no Loan Party or
any Subsidiary (A) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law (B) has become subject to any Environmental Liability, (C) has
received notice of any claim with respect to any Environmental Liability or
(D) knows of any basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements; No Default. Except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (i) all Requirements of Law applicable to it or
its property and (ii) all indentures, agreements and other instruments binding
upon it or its property. No Default has occurred and is continuing.

SECTION 3.08. Investment Company Status. No Loan Party or any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09. Taxes. Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
Taxes that are being contested in good faith by appropriate proceedings and for
which such Loan Party or such Subsidiary, as applicable, has set aside on its
books adequate reserves. No tax liens have been filed and no claims are being
asserted with respect to any such taxes.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.

 

46



--------------------------------------------------------------------------------

SECTION 3.11. Disclosure. There are no agreements, instruments and corporate or
other restrictions to which any Loan Party or any Subsidiary is subject, or
other matters known to a Loan Party, in each case that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
which have not been set forth in the reports filed by the Company with the SEC
or disclosed in writing to the Lender. None of the reports, financial
statements, certificates or other information (other than forward-looking
information and projections and information of a general economic nature and
general information about Borrowers’ industry) furnished in writing by or on
behalf of any Loan Party or any Subsidiary to the Lender in connection with the
negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time (it
being understood and agreed that (i) forecasts and other forward looking
statements are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties, (ii) no assurances can be
given that such forecasts will be realized, (iii) such forecasts are not to be
viewed as facts and (iv) the actual results during the period or periods covered
by any such forecasts and estimates may differ materially from projected or
estimate results).

SECTION 3.12. Material Agreements. No Loan Party or any Subsidiary is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any material agreement to which it is a
party, except in each case as would not reasonably expected to have a Material
Adverse Effect, or (ii) any agreement or instrument evidencing or governing
Material Indebtedness.

SECTION 3.13. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) no Loan Party will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

(b) No Loan Party intends to, nor will permit any Subsidiary to, and no Loan
Party believes that it or any Subsidiary will, incur debts beyond its ability to
pay such debts as they mature, taking into account the timing of and amounts of
cash to be received by it or any such Subsidiary and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness or the Indebtedness
of any such Subsidiary.

SECTION 3.14. Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. The Loan Parties believe that the insurance maintained
by or on behalf of the Loan Parties and their Subsidiaries is adequate and is
customary for companies engaged in the same or similar businesses operating in
the same or similar locations.

SECTION 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets forth, in each
case as of the Effective Date, (a) a correct and complete list of the name and
relationship to the Company of each

 

47



--------------------------------------------------------------------------------

Subsidiary, (b) a true and complete listing of each class of each of the
Borrower’s (other than the Company) authorized Equity Interests, of which all of
such issued Equity Interests are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.15, and (c) the type of entity of the Company and each Subsidiary.
All of the issued and outstanding Equity Interests owned by any Loan Party have
been (to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.

SECTION 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Lender, for the benefit of the Secured Parties, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties. Upon filing the financing statements attached hereto as Schedule 3.16
in the offices listed on Schedule 3.16, such Liens granted as of the Effective
Date constitute perfected and continuing Liens on the Collateral to the extent
such Liens can be perfected by filing a financing statement in the appropriate
office under the UCC, free and clear of all Liens except Liens permitted under
Section 6.02 and having priority over all other Liens on the Collateral except
in the case of Liens permitted under Section 6.02, to the extent any such Liens
would have priority over the Liens in favor of the Lender pursuant to any
applicable law or agreement

SECTION 3.17. Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of any Loan Party, threatened that could reasonably be
expected to result in any material liability. The hours worked by and payments
made to employees of the Loan Parties and their Subsidiaries have not been in
violation in any material respect of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters. All
material payments due from any Loan Party or any Subsidiary, or for which any
claim may be made against any Loan Party or any Subsidiary, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Loan Party or such Subsidiary.

SECTION 3.18. Federal Reserve Regulations. No part of the proceeds of any Loan
or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

SECTION 3.19. Use of Proceeds. The proceeds of the Loans have been used and will
be used, whether directly or indirectly as set forth in Section 5.08.

SECTION 3.20. No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.10.

SECTION 3.21. Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and employees and to the knowledge of such Loan Party its directors and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (a) any Loan Party, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of any such
Loan Party or Subsidiary, any agent of such Loan Party or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds, Transaction or other transaction contemplated by this Agreement
or the other Loan Documents will violate Anti-Corruption Laws or applicable
Sanctions.

 

48



--------------------------------------------------------------------------------

SECTION 3.22. Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(a) successful operations of each of the other Loan Parties and (b) the credit
extended by the Lender to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and indirect benefit to such Loan Party, and is in its best interest.

SECTION 3.23 Health Care Matters.

(a) Each Loan Party and each of their respective Subsidiaries is in compliance
in all material respects with all Health Care Laws and requirements of Third
Party Payor Arrangements applicable to it and its assets, business or
operations. No Loan Party nor any of their Subsidiaries has received notice of a
violation of any Health Care Law or requirement of any Health Care Permit or
Third Party Payor Arrangement. No Loan Party nor any of their Subsidiaries has
been excluded from any Third Party Payor Arrangement or Government Reimbursement
Program, or been convicted or plead guilty or nolo contendere to any alleged
violation of, or paid any fines or settlements in connection with any alleged
violation of any Health Care Law,

(b) Each Loan Party and each of their Subsidiaries holds in full force and
effect (without default, violation or noncompliance) all Health Care Permits
necessary for it to own, lease, sublease or operate its assets and facilities
and to conduct its business and operations as presently conducted (including to
obtain reimbursement under all Third Party Payor Arrangements in which it
participates). Notwithstanding the generality of the foregoing, at all times
since February 17, 2009, each Loan Party was accredited by the Community Health
Accreditation Program. No circumstance exists or event has occurred which could
reasonably be expected to result in the suspension, revocation, termination,
restriction, limitation, modification or non-renewal of any Health Care Permit.

(c) There is no pending (or, to the knowledge of any Loan Party, threatened)
investigation, inquiry, litigation, review, hearing, suit, claim, audit,
arbitration, proceeding or action (in each case, whether civil, criminal,
administrative, investigative or informal) commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Authority or
arbitrator against or affecting any Loan Party or any Subsidiary of any Loan
Party, relating to any actual or alleged non-compliance with any Health Care Law
or requirement of any Health Care Permit or Third Party Payor Arrangement. There
are no facts, circumstances or conditions that would reasonably be expected to
form the basis for any such proceeding described in the immediately preceding
sentence against or affecting any Loan Party or any Subsidiary of any Loan
Party.

(d) Each Loan Party and each of their respective Subsidiaries has timely filed
or caused to be timely filed all cost reports and other reports of every kind
whatsoever required by any Government Reimbursement Program or Third Party Payor
Arrangement to have been filed or made with respect to the operations of the
Loan Parties. There are no claims, actions or appeals pending before CMS, any
administrative contractor, intermediary or carrier or any other Governmental
Authority with respect to any Government Reimbursement Programs cost reports or
claims filed by any Loan Party, or any disallowance by any Governmental
Authority in connection with any audit of such cost reports. No Loan Party nor
any of their Subsidiaries (i) has retained an overpayment received from, or
failed to refund any amount due to any Government Reimbursement Program or other
Third Party Payor in violation of any

 

49



--------------------------------------------------------------------------------

Health Care Law or Third Party Payor Arrangement, or (ii) has received written
notice of, or has knowledge of, any overpayment or refunds due to any Third
Party Payor or Government Reimbursement Program.

(e) No Loan Party nor any of their Subsidiaries, nor any officer, affiliate,
employee or agent of any Loan Party or any Subsidiary of any Loan Party, nor, to
the knowledge of any Loan Party or any of their Subsidiaries, any of their
respective clients or customers, has made an untrue statement of a material fact
or fraudulent statement to any Governmental Authority, failed to disclose a
material fact that must be disclosed to any Governmental Authority, or committed
an act, made a statement or failed to make a material statement that, at the
time such statement, disclosure or failure to disclose occurred, would
constitute a violation of any Health Care Law.

(f) No Loan Party nor any of their Subsidiaries, nor any owner, officer,
director, partner, agent or managing employee or Person with a “direct or
indirect ownership interest” (as that phrase is defined in 42 C.F.R. § 420.201)
in any Loan Party or any Subsidiary of any Loan Party, has (i) been excluded
from any Governmental Reimbursement Program or Third Party Payor Arrangement or
had a civil monetary penalty assessed pursuant to 42 U.S.C. § 1320a-7; (ii) been
convicted (as that term is defined in 42 C.F.R. §1001.2) of any of those
offenses described in 42 U.S.C. §1320a-7b or 18 U.S.C. §§669, 1035, 1347 or
1518, including, without limitation any of the following categories of offenses:
(A) criminal offenses relating to the delivery of an item or service under any
federal health care program (as that term is defined in 42 U.S.C. §1320a-7b) or
healthcare benefit program (as that term is defined in 18 U.S.C. §24b),
(B) criminal offenses under federal or state law relating to patient neglect or
abuse in connection with the delivery of a healthcare item or service,
(C) criminal offenses under laws relating to fraud and abuse, theft,
embezzlement, false statements to third parties, money laundering, kickbacks,
breach of fiduciary responsibility or other financial misconduct in connection
with the delivery of a healthcare item or service or with respect to any act or
omission in a program operated by or financed in whole or in part by any
federal, state or local governmental agency, (D) laws relating to the
interference with or obstruction of any investigations into any criminal
offenses described in this clause (e), or (E) criminal offenses under laws
relating to the unlawful manufacturing, distribution, prescription or dispensing
of a controlled substance; or (4) been involved or named in a U.S. Attorney
complaint made or any other action taken pursuant to the False Claims Act under
31 U.S.C. §§3729-3731 or qui tam action brought pursuant to 31 U.S.C. §3729 et
seq.

(g) Each Loan Party and each of their respective Subsidiaries is in compliance
in all material respects with HIPAA. Further, in each arrangement that is a
business associate arrangement under HIPAA, each Loan Party and each of their
respective Subsidiaries has: (i) entered into a written business associate
agreement (as such term is defined under the HIPAA regulations) that
substantially meets the requirements of HIPAA; (ii) at all times complied in all
material respects with such business associate agreements in respect of the
HIPAA privacy or security standards; and (iii) at no time experienced, had or
received a report of a material unauthorized use or disclosure of Protected
Health Information (as defined in the HIPAA regulations) or privacy or security
breach or other privacy or security incident within the meaning of HIPAA.

(h) No Loan Party nor any of their Subsidiaries, nor any owner, officer,
director, partner, agent or managing employee of any Loan Party or any
Subsidiary of any Loan Party, is a party to or bound by any individual integrity
agreement, corporate integrity agreement, corporate compliance agreement,
deferred prosecution agreement, or other formal or informal agreement with any
Governmental Authority concerning compliance with any Health Care Laws, any
Government Reimbursement Programs or the requirements of any Health Care Permit.

 

50



--------------------------------------------------------------------------------

SECTION 3.24 FDA Regulatory Compliance.

(a) Each Loan Party and each of their Subsidiaries has, and it and its products
are in conformance with, all registrations, listings, authorizations, approvals,
licenses, permits, clearances, certificates and exemptions (including new drug
applications, abbreviated new drug applications, biologics license applications,
investigational new drug applications, over-the-counter drug monograph, device
pre-market approval applications, device pre-market notifications,
investigational device exemptions, product recertifications, manufacturing
approvals and authorizations, CE Marks, pricing and reimbursement approvals,
labeling approvals or their foreign equivalent, controlled substance
registrations, and wholesale distributor permits) issued or allowed by the FDA
or any comparable Governmental Authority, including but not limited to Health
Canada (hereinafter “Registrations”) that are required to conduct its business
as currently conducted. To the knowledge of each Loan Party, neither the FDA nor
any comparable Governmental Authority, including but not limited to Health
Canada, is considering limiting, suspending, or revoking any such Registration.
The Loan Parties and each of their Subsidiaries have fulfilled and performed
their obligations under each Registration, and no event has occurred or
condition or state of facts exists which would constitute a breach or default
under, or would cause revocation or termination of, any such Registration.

(b) Each Loan Party and each of their Subsidiaries are conducting their business
and operations in compliance in all material respects with all applicable Public
Health Laws. No Loan Party nor any of their Subsidiaries is subject to any
obligation arising under an administrative or regulatory action, proceeding,
investigation or inspection by or on behalf of the FDA or any comparable
Governmental Authority, including but not limited to Health Canada, warning
letter, Form FDA-483, untitled letter, notice of violation letter, consent
decree, request for information or other notice, response or commitment made to
or with the FDA or any comparable Governmental Authority, and no such obligation
has been threatened. All products designed, developed, investigated,
manufactured, prepared, assembled, packaged, tested, labeled, distributed, sold
or marketed by or on behalf of any Loan Party or any of their Subsidiaries that
are subject to the jurisdiction of the FDA or Health Canada have been and are
being designed, developed, investigated, manufactured, prepared, assembled,
packaged, tested, labeled, distributed, sold and marketed in compliance with the
Public Health Laws. As of the Effective Date, no Loan Party nor any of their
Subsidiaries is undergoing any inspection related to any activities or products
of the Loan Parties or any of their Subsidiaries that are subject to Public
Health Laws.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lender to make Loans and to
issue Letters of Credit hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 8.02):

(a) Credit Agreement and Loan Documents. The Lender (or its counsel) shall have
received (i) from each party hereto either (A) a counterpart of this Agreement
signed on behalf of such party or (B) written evidence satisfactory to the
Lender (which may include fax or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other certificates, documents, instruments and agreements as the Lender shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including a written opinion of the Loan
Parties’ counsels, addressed to the Lender and in form and substance acceptable
to the Lender.

 

51



--------------------------------------------------------------------------------

(b) Financial Statements and Projections. The Lender shall have received
(i) audited consolidated financial statements of the Company and its
Subsidiaries for the 2011, 2012 and 2013 fiscal years, (ii) unaudited interim
consolidated financial statements of the Company and its Subsidiaries for each
fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available, and such financial statements shall not, in
the reasonable judgment of the Lender, reflect any material adverse change in
the consolidated financial condition of the Company and its Subsidiaries, as
reflected in the audited, consolidated financial statements described in clause
(i) of this paragraph and (iii) satisfactory Projections through 2017.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Lender shall have received (i) a certificate of each Loan
Party, dated the Effective Date and executed by its Secretary or Assistant
Secretary, which shall (A) certify the resolutions of its Board of Directors,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the officers of such Loan Party authorized to sign the Loan
Documents to which it is a party and, in the case of each Borrower, its
Financial Officers, and (C) contain appropriate attachments, including the
charter, articles or certificate of organization or incorporation of each Loan
Party certified by the relevant authority of the jurisdiction of organization of
such Loan Party and a true and correct copy of its bylaws or operating,
management or partnership agreement, or other organizational or governing
documents, and (ii) a good standing certificate for each Loan Party from its
jurisdiction of organization.

(d) Certificate. The Lender shall have received a certificate, signed by a
Financial Officer of the Company, dated as of the Effective Date (i) stating
that no Default has occurred and is continuing, (ii) stating that the
representations and warranties contained in the Loan Documents are true and
correct in all material respects as of such date (except to the extent that such
representations and warranties expressly relate to an earlier specified date, in
which case such representations and warranties shall have been true and correct
in all material respects as of the date when made), (iii) calculating opening
pro forma compliance with all covenants hereunder in form and detail
satisfactory to the Lender, and (iv) containing such other certifications with
respect to the Transactions and the satisfaction of the conditions in this
Section 4.01 as required by the Lender.

(e) Fees. The Lender shall have received all fees required to be paid, and all
expenses required to be reimbursed for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Effective Date. All such amounts will be paid with proceeds of Loans made on the
Effective Date and will be reflected in the funding instructions given by the
Borrower Representative to the Lender on or before the Effective Date.

(f) Lien Searches. The Lender shall have received the results of a recent lien
search in the jurisdiction of organization of each Loan Party and each
jurisdiction where assets of the Loan Parties are located, and such search shall
reveal no Liens on any of the assets of the Loan Parties except for liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the Lender.

(g) Pay-off Letter. The Lender shall have received satisfactory pay-off letters
for all existing Indebtedness required to be repaid and which confirms that all
Liens upon any of the property of the Loan Parties constituting Collateral will
be terminated concurrently with such payment and all letters of credit issued or
guaranteed as part of such Indebtedness shall have been cash collateralized or
supported by a Letter of Credit.

 

52



--------------------------------------------------------------------------------

(h) Funding Account. The Lender shall have received a notice setting forth the
deposit account of the Borrowers (the “Funding Account”) to which the Lender is
authorized by the Borrowers to transfer the proceeds of any Borrowings requested
or authorized pursuant to this Agreement.

(i) Collateral Access and Control Agreements. The Lender shall have received
(i) each of a Collateral Access Agreement required to be provided pursuant to
the Security Agreement and (ii) any deposit account control agreement required
to be provided pursuant to the Security Agreement.

(j) Solvency. The Lender shall have received a solvency certificate signed by a
Financial Officer dated the Effective Date in form and substance reasonably
satisfactory to the Lender.

(k) Borrowing Base Certificate. The Lender shall have received a Borrowing Base
Certificate which calculates the Borrowing Base as of the end of the week
immediately preceding the Effective Date.

(l) Closing Availability. After giving effect to all Borrowings to be made on
the Effective Date and the issuance of any Letters of Credit on the Effective
Date and payment of all fees and expenses due hereunder, and with all of the
Loan Parties’ Indebtedness, the Borrowers’ Adjusted Availability shall not be
less than $5,000,000.

(m) Pledged Equity Interests; Stock Powers; Pledged Notes. The Lender shall have
received each of the following, or evidence satisfactory to the Lender that such
items will be delivered promptly after the Effective Date: (i) the certificates
representing the Equity Interests pledged pursuant to the Security Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Lender pursuant to the Security Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.

(n) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Lender to be filed, registered or
recorded in order to create in favor of the Lender, for the benefit of the
Secured Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 6.02), shall be in proper form for filing,
registration or recordation.

(o) Insurance. The Lender shall have received evidence of insurance coverage in
form, scope, and substance reasonably satisfactory to the Lender and otherwise
in compliance with the terms of this Agreement and the Security Agreement.

(p) Letter of Credit Application. The Lender shall have received a properly
completed letter of credit application (whether standalone or pursuant to a
master agreement, as applicable) if the issuance of a Letter of Credit will be
required on the Effective Date.

(q) Legal Due Diligence. The Lender and its counsel shall have completed all
legal due diligence, the results of which shall be satisfactory to Lender in its
sole discretion.

(r) USA PATRIOT Act, Etc. The Lender shall have received all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including USA
PATRIOT Act, and a properly completed and signed IRS Form W-8 or W-9, as
applicable, for each Loan Party.

(s) Other Documents. The Lender shall have received such other documents as the
Lender or its counsel may have reasonably requested.

 

53



--------------------------------------------------------------------------------

The Lender shall notify the Borrower Representative of the Effective Date, and
such notice shall be conclusive and binding. Notwithstanding the foregoing, the
obligations of the Lender to make Loans and to issue Letters of Credit hereunder
shall not become effective unless each of the foregoing conditions is satisfied
(or waived pursuant to Section 8.02) at or prior to 2:00 p.m., Detroit time, on
March 25, 2015 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of the Lender to make a Loan on
the occasion of any Borrowing, and to issue, amend, renew or extend any Letter
of Credit, is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, Availability shall not be less than zero.

(d) No event shall have occurred and no condition shall exist which has or could
be reasonably expected to have a Material Adverse Effect.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), (c) and (d) of this Section.

SECTION 4.03. Additional Term B Loan Conditions. In addition to the conditions
set forth in Section 4.01 (which shall have been satisfied or waived on the
Effective Date) or Section 4.02 above, the obligation of the Lender to make any
Tem B Loan on the occasion of any Borrowing, is subject to the satisfaction of
the conditions for the Specified Acquisition, and evidence satisfactory to the
Lender that all proceeds of such Term B Loan are to be used to pay the purchase
price for the Specified Acquisition or any customary transaction fees and
expenses (including, without limitation, those of advisors and counsel) or
integration expenses in connection with the Specified Acquisition, provided that
the aggregate amount of all such transaction fees and expenses and integration
expenses shall not exceed $750,000.

 

54



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitment shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case
without any pending draw, and all LC Disbursements shall have been reimbursed,
each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the other Loan Parties, with the Lender that:

SECTION 5.01. Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Lender:

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by independent public accountants acceptable to the Lender (without a “going
concern” or like qualification, commentary or exception, and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, accompanied by any management letter prepared by said
accountants;

(b) within 45 days after the end of each of the first three fiscal quarters of
the Company, its consolidated and consolidating balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of such fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above (collectively or individually, as the context requires, the “Financial
Statements”), a certificate of a Financial Officer in substantially the form of
Exhibit E (i) certifying, in the case of the Financial Statements delivered
under clause (b) above, as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.12 and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the Financial Statements accompanying such certificate;

(d) as soon as available, but in any event no later than the end of, and no
earlier than 30 days prior to the end of, each fiscal year of the Company, a
copy of the plan and forecast (including a projected consolidated and
consolidating balance sheet, income statement and cash flow statement) of the
Company for each month of the upcoming fiscal year (the “Projections”) in form
reasonably satisfactory to the Lender;

 

55



--------------------------------------------------------------------------------

(e) as soon as available but in any event within 30 days of the end of each
calendar month, and at such other times as may be requested by the Lender, as of
the period then ended, a Borrowing Base Certificate and supporting information
in connection therewith, together with any additional reports with respect to
the Borrowing Base as the Lender may reasonably request;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Loan Party
or any Subsidiary with the SEC, or any Governmental Authority succeeding to any
or all of the functions of the SEC, or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party or
any Subsidiary, or compliance with the terms of this Agreement, as the Lender
may reasonably request; and

(h) promptly after any request therefor by the Lender, copies of (i) any
documents described in Section 101(k)(1) of ERISA that the Company or any ERISA
Affiliate may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l)(1) of ERISA that the Company or any ERISA
Affiliate may request with respect to any Multiemployer Plan; provided that if
the Company or any ERISA Affiliate has not requested such documents or notices
from the administrator or sponsor of the applicable Multiemployer Plan, the
Company or the applicable ERISA Affiliate shall promptly make a request for such
documents and notices from such administrator or sponsor and shall provide
copies of such documents and notices promptly after receipt thereof.

The Borrower Representative shall be deemed to have furnished to the Lender the
financial statements and certificates required to be delivered pursuant to
Sections 5.01(a) and (b) and the reports and other material required by
Section 5.01(f) and (g) upon (i) the filing of such financial statements or
material by the Company through the SEC’s EDGAR system (or any successor
electronic gathering system) or the publication by the Company of such financial
statements on its website, so long as such system or website is publicly
available; provided that, at the request of the Lender, the Borrower
Representative shall promptly deliver electronic or paper copies of such filings
together all accompanying exhibits, attachments, calculations, or other
supporting documentation included with such filing.

SECTION 5.02. Notices of Material Events. The Borrowers will furnish to the
Lender prompt (but in any event within three Business Days after any Loan Party
obtains knowledge thereof) written notice of the following:

(a) the occurrence of any Default;

(b) receipt of any notice of any investigation by a Governmental Authority or
any litigation or proceeding commenced or threatened against any Loan Party or
any Subsidiary that (i) seeks damages in excess of $500,000, (ii) seeks
injunctive relief, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets, (iv) alleges criminal misconduct by any Loan Party or
any Subsidiary, (v) alleges the violation of, or seeks to impose remedies under
any Environmental Law or related Requirement of Law, or seeks to impose
Environmental Liability, (vi) asserts liability on the part of any Loan Party or
any Subsidiary in excess of $500,000 in respect of any tax, fee, assessment, or
other governmental charge, or (vii) involves any product recall;

 

56



--------------------------------------------------------------------------------

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $500,000;

(d) any Loan Party entering into a Swap Agreement or an amendment to a Swap
Agreement, together with copies of all agreements evidencing such Swap Agreement
or amendment;

(e) the receipt of any written allegation of any material licensure violations
or fraudulent acts or omissions involving any Loan Party or any Subsidiary of
any Loan Party;

(f) any pending or threatened (in writing) revocation, suspension, termination,
probation, restriction, limitation, denial, or non-renewal with respect to any
material Health Care Permit, Government Reimbursement Program or Third Party
Payor Arrangement;

(g) any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding; and

(h) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except as
could not reasonably be expected to result in a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 and (b) carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted.

SECTION 5.04. Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect; provided,
however, that each Loan Party will, and will cause each Subsidiary to, remit
withholding taxes and other payroll taxes to appropriate Governmental
Authorities as and when claimed to be due, notwithstanding the foregoing
exceptions.

 

57



--------------------------------------------------------------------------------

SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted and except pursuant to transactions permitted hereunder.

SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (b) permit any representatives
designated by the Lender (including employees of the Lender or any consultants,
accountants, lawyers, agents and appraisers retained by the Lender), upon
reasonable prior notice, to visit and inspect its properties, conduct at the
Loan Party’s premises field examinations of the Loan Party’s assets,
liabilities, books and records, including examining and making extracts from its
books and records, environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers
and independent accountants (provided that an authorized representative of the
Company shall be allowed to be present), all at such reasonable times and as
often as reasonably requested. The Loan Parties acknowledge that the Lender,
after exercising its rights of inspection, may prepare certain Reports
pertaining to the Loan Parties’ assets for internal use by the Lender.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. Each
Loan Party will, and will cause each Subsidiary to, (i) comply with each
Requirement of Law applicable to it or its property (including, without
limitation, Environmental Laws) and (ii) perform in all material respects its
obligations under material agreements to which it is a party, except, in each
case, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Each Loan Party
will maintain in effect and enforce policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

SECTION 5.08. Use of Proceeds.

(a) The proceeds of the Loans and the Letters of Credit will be used only for
refinancing certain Indebtedness in existence on the Effective Date and for
working capital needs and for other general corporate purposes (including
Permitted Acquisitions) of the Company and its Subsidiaries, provided that
proceeds of any Term B Loan shall be used solely to pay the purchase price for
any Permitted Acquisition (or any customary transaction fees and expenses
(including, without limitation, those of advisors and counsel) or integration
expenses in connection therewith, provided that the aggregate amount of all such
transaction fees and expenses and integration expenses shall not exceed
$750,000). No part of the proceeds of any Loan and no Letter of Credit will be
used, whether directly or indirectly, (i) for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X or (ii) to make any Acquisition other than Permitted Acquisitions. Letters of
Credit will be issued only to support ordinary course obligations of the Loan
Parties.

(b) The Borrowers will not request any Borrowing or Letter of Credit, and the
Borrowers shall not use, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

58



--------------------------------------------------------------------------------

SECTION 5.09. Accuracy of Information. The Loan Parties will ensure that any
information, including financial statements or other documents, furnished in
writing to the Lender in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder contains no material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and the furnishing of
such information shall be deemed to be a representation and warranty by the
Borrowers on the date thereof as to the matters specified in this Section 5.09;
provided that, with respect to the Projections, the Borrowers will cause the
Projections to be prepared in good faith based upon assumptions believed to be
reasonable at the time (it being understood and agreed that (i) forecasts and
other forward looking statements are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties, (ii) no
assurances can be given that such forecasts will be realized, (iii) such
forecasts are not to be viewed as facts and (iv) the actual results during the
period or periods covered by any such forecasts and estimates may differ
materially from projected or estimate results).

SECTION 5.10. Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including,
without limitation, loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (b) all insurance
required pursuant to the Collateral Documents. The Borrowers will furnish to the
Lender information in reasonable detail as to the insurance so maintained.

SECTION 5.11. Appraisals. At such reasonable times and intervals as Lender
requests, each Loan Party will provide the Lender with appraisals or updates
thereof of their Inventory and Equipment and other fixed assets from an
appraiser selected and engaged by the Lender, and prepared on a basis
satisfactory to the Lender, such appraisals and updates to include, without
limitation, information required by any applicable Requirement of Law; provided,
that (a) one such appraisal of the Loan Parties’ Inventory and of the Loan
Parties’ Equipment will be ordered by the Lender within 60 days after the
Effective Date, and the Borrowers will fully cooperate with the Lender and any
appraiser in connection therewith, and (b) all such appraisals shall be at the
sole expense of the Borrowers, provided that if no Event of Default has occurred
and is continuing, no more than one such appraisal of the Loan Parties’
Inventory and of the Loan Parties’ Equipment and other fixed assets per calendar
year shall be at the sole expense of the Borrowers.

SECTION 5.12. Casualty and Condemnation. The Borrowers will ensure that the Net
Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Collateral Documents

SECTION 5.13. Depository Banks. The Company and each Subsidiary will maintain
the Lender as its primary depository bank (other than with respect to deposit
accounts used for disbursements and which do not contain more than $250,000 in
the aggregate for all such accounts), including for the maintenance of all
material operating, administrative, cash management, collection activity, and
other deposit accounts for the conduct of its business, on or before 150 days
(or such later date agreed to in writing by the Lender) after the Effective
Date, provided that accounts subject to a deposit account control agreement in
favor of, and in form satisfactory to, the Lender shall be permitted after such
time.

 

59



--------------------------------------------------------------------------------

SECTION 5.14. Additional Collateral; Further Assurances.

(a) Subject to applicable Requirements of Law, each Loan Party will cause each
of its Domestic Subsidiaries formed or acquired after the date of this Agreement
promptly to become a Loan Party by executing a Joinder Agreement. Upon execution
and delivery thereof, each such Person (i) shall automatically become a Loan
Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Lender, for the benefit of the Secured Parties, in any
property of such Loan Party which constitutes Collateral, including any parcel
of real property located in the U.S. owned by any Loan Party with a fair market
value greater than $250,000.

(b) Each Loan Party will cause (i) 100% of the issued and outstanding Equity
Interests of each of its Domestic Subsidiaries and (ii) 65% (or such higher
percentage that would not result in a material adverse tax consequence for the
Borrowers) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary directly owned by
any Borrower or any Domestic Subsidiary to be subject at all times to a first
priority, perfected Lien in favor of the Lender, for the benefit of the Secured
Parties, pursuant to the terms and conditions of the Loan Documents or other
security documents as the Lender shall reasonably request.

(c) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Lender such documents, agreements and instruments, and will take or cause to
be taken such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents and
such other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by any Requirement of Law or which the Lender
may, from time to time, reasonably request to carry out the terms and conditions
of this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Loan Parties.

(d) If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by any Loan Party after the Effective Date
(other than assets constituting Collateral under the Security Agreement that
become subject to the Lien under the Security Agreement upon acquisition
thereof), the Borrowers will (i) notify the Lender and, if requested by the
Lender, cause such assets to be subjected to a Lien securing the Secured
Obligations and (ii) take, and cause each applicable Loan Party to take, such
actions as shall be necessary or reasonably requested by the Lender to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Loan Parties.

(e) If any material assets (including any real property or improvements thereto
or any interest therein located in the U.S. with a fair market value greater
than $250,000) are acquired by any Loan Party after the Effective Date (other
than assets constituting Collateral under the Security Agreement that become
subject to the Lien under the Security Agreement upon acquisition thereof), the
Borrowers will (i) notify the Lender and, if requested by the Lender, cause such
assets to be subjected to a Lien securing the Secured Obligations and (ii) take,
and cause each applicable Loan Party to take, such actions as shall be necessary
or reasonably requested by the Lender to grant and perfect such Liens, including
actions described in paragraph (c) of this Section, all at the expense of the
Loan Parties.

 

60



--------------------------------------------------------------------------------

SECTION 5.15. Compliance with Health Care Laws.

(a) Each Loan Party and each of their respective Subsidiaries will comply in all
material respects with all applicable Health Care Laws, Public Health Law and
requirements of Third Party Payor Arrangements.

(b) Each Loan Party and each of their respective Subsidiaries shall (i) obtain,
maintain and preserve, and cause each of its Subsidiaries to obtain, maintain
and preserve, and take all necessary action to timely renew, all material Health
Care Permits and Registrations (including, as applicable, Health Care Permits
necessary for it to be eligible to receive payment and compensation from and to
participate in any Third Party Payor Arrangements) which are necessary or useful
in the proper conduct of its business; (ii) be and remain in material compliance
with all requirements for participation in, and for licensure required to
provide the goods or services that are reimbursable under, all Government
Reimbursement Programs and Third Party Payor Arrangements; (iii) cause all
Persons providing professional health care services for or on behalf of any Loan
Party (either as an employee or independent contractor) to comply with all
applicable Health Care Laws in the performance of their duties, and to maintain
in full force and effect all professional licenses and other Health Care Permits
required to perform such duties; and (iv) keep and maintain all records required
to be maintained by any Governmental Authority or otherwise under any Health
Care Law and Public Health Law. All products designed, developed, investigated,
manufactured, prepared, assembled, packaged, tested, labeled, distributed, sold
or marketed by or on behalf of any Loan Party or any of their Subsidiaries that
are subject to the jurisdiction of the FDA shall be designed, developed,
investigated, manufactured, prepared, assembled, packaged, tested, labeled,
distributed, sold and marketed in compliance with the Public Health Laws.

(c) Each Loan Party and each of their respective Subsidiaries shall maintain a
corporate and health care regulatory compliance program (“RCP”) which addresses
the requirements of Health Care Laws, including without limitation HIPAA, and
includes at least the following components: (i) standards of conduct and
procedures that describe compliance policies regarding laws with an emphasis on
prevention of fraud and abuse; (ii) a specific officer within high-level
personnel identified as having overall responsibility for compliance with such
standards and procedures; (iii) training and education programs which
effectively communicate the compliance standards and procedures to employees and
agents, including fraud and abuse laws and illegal billing practices;
(iv) auditing and monitoring systems and reasonable steps for achieving
compliance with such standards and procedures including publicizing a reporting
system to allow employees and other agents to anonymously report criminal or
suspect conduct and potential compliance problems; (v) disciplinary guidelines
and consistent enforcement of compliance policies including discipline of
individuals responsible for the failure to detect violations of the RCP; and
(vi) mechanisms to immediately respond to detected violations of the RCP. Each
Loan Party and each of their respective Subsidiaries shall modify such RCPs from
time to time, as may be necessary to ensure continuing compliance with all
applicable Health Care Laws. Upon request, the Lender (and/or its consultants)
shall be permitted to review such RCPs.

(d) The Loan Parties shall provide to the Lender upon request, an accurate,
complete and current list of all material Government Reimbursement Programs and
Third Party Payor Arrangements with respect to the business of the Loan Parties.

ARTICLE VI

Negative Covenants

Until the Commitment shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit shall
have expired or terminated, in each case without any

 

61



--------------------------------------------------------------------------------

pending draw, and all LC Disbursements shall have been reimbursed, each Loan
Party executing this Agreement covenants and agrees, jointly and severally with
all of the other Loan Parties, with the Lender that:

SECTION 6.01. Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01
(excluding, however, following the making of the initial Loan hereunder, the
Indebtedness to be repaid with the proceeds of such Loans as indicated on
Schedule 6.01) and any extensions, renewals, refinancings and replacements of
any such Indebtedness in accordance with clause (f) hereof;

(c) Indebtedness of the Company to any Subsidiary and of any Subsidiary to the
Company or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Company or any other Loan Party shall
be subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Lender;

(d) Guarantees by the Company of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Company or any other Subsidiary, provided that
(i) the Indebtedness so Guaranteed is permitted by this Section 6.01,
(ii) Guarantees by the Company or any other Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and
(iii) Guarantees permitted under this clause (d) shall be subordinated to the
Secured Obligations on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;

(e) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) below; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate outstanding principal
amount of Indebtedness permitted under this clause (e) shall not exceed the sum
of (x) $6,196,000 (which is the approximate aggregate outstanding principal
amount of such Indebtedness as of February 28, 2015) plus (y) 50% of the
difference of (1) the amount of Medical Equipment in Rental Service (based on
historical cost, and without accumulated depreciation) as of the most recently
ended fiscal quarter minus (2) $45,041,000 (which is the approximate amount of
Medical Equipment in Rental Service as of February 28, 2015), and it is
acknowledged that if the difference of (1) minus (2) is a negative number, then
50% of such amount shall reduce the amount otherwise allowed under this clause
(e);

(f) Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b), (e), (i) and (j) hereof (such
Indebtedness being referred to herein as the “Original Indebtedness”); provided
that (i) such Refinance Indebtedness does not increase the principal amount or
interest rate of the Original Indebtedness, (ii) any Liens securing such
Refinance Indebtedness are not extended to any additional property of any Loan
Party or any Subsidiary, (iii) no Loan Party or any

 

62



--------------------------------------------------------------------------------

Subsidiary that is not originally obligated with respect to repayment of such
Original Indebtedness is required to become obligated with respect to such
Refinance Indebtedness, (iv) such Refinance Indebtedness does not result in a
shortening of the average weighted maturity of such Original Indebtedness,
(v) the terms of such Refinance Indebtedness are not less favorable to the
obligor thereunder than the original terms of such Original Indebtedness and
(vi) if such Original Indebtedness was subordinated in right of payment to the
Secured Obligations, then the terms and conditions of such Refinance
Indebtedness must include subordination terms and conditions that are at least
as favorable to the Lender as those that were applicable to such Original
Indebtedness;

(g) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(h) Indebtedness of any Loan Party in respect of performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business;

(i) Subordinated Indebtedness in an aggregate principal amount not exceeding an
amount reasonably acceptable to the Lender at any time outstanding;

(j) Indebtedness consisting of unsecured guarantees arising with respect to
customary indemnification obligations to purchasers in connection with sales or
dispositions permitted hereunder;

(k) the incurrence by Company or its Subsidiaries of Indebtedness under Swap
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with Company’s and its
Subsidiaries’ operations and not for speculative purposes;

(l) unsecured Indebtedness of Company owing to former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by Company of the Equity Interests of
Company that has been issued to such Persons, so long as (i) no Default or Event
of Default has occurred and is continuing or would result from the incurrence of
such Indebtedness, (ii) the aggregate amount of all such Indebtedness
outstanding at any one time does not exceed $500,000, and (iii) such
Indebtedness is subordinated to the Obligations on terms and conditions
reasonably acceptable to Lender,

(m) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions;

(n) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business;

(o) unsecured Indebtedness of Company or its Subsidiaries in respect of
earn-outs or seller notes owing to sellers of assets or Equity Interests to such
Borrower or its Subsidiaries that is incurred in connection with the
consummation of one or more Permitted Acquisitions so long as such unsecured
Indebtedness is on terms and conditions reasonably acceptable to Lender and
subordinated to the payment of the Secured Obligations on terms and conditions
reasonably

 

63



--------------------------------------------------------------------------------

acceptable to Lender (and, for the avoidance of doubt, so long as the aggregate
amount thereof, together with the other components of the aggregate purchase
price for all Permitted Acquisitions, does not exceed $5,000,000 in the
aggregate),

(p) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Indebtedness permitted under this Section 6.01;

(q) Indebtedness of the Company consisting of reimbursement obligations in an
aggregate amount not to exceed $281,561.00 in respect of certain existing
standby letters of credit issued by Wells Fargo Bank, N.A., provided that such
letters of credit are not amended, extended or otherwise modified; and

(r) other unsecured Indebtedness in an aggregate principal amount not exceeding
$2,500,000 at any time outstanding.

SECTION 6.02. Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof as reduced from time to time;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such Liens shall not apply to any other
property or assets of the Company or any Subsidiary;

(e) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by the Company or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof as reduced from time to time;

 

64



--------------------------------------------------------------------------------

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;

(g) Liens granted by a Subsidiary that is not a Loan Party in favor of the
Company or another Loan Party in respect of Indebtedness owed by such
Subsidiary;

(h) Liens solely on any cash earnest money deposits made by Company or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition;

(i) the interests of lessors under operating leases and non-exclusive licensors
under license agreements;

(j) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business;

(k) Liens that are replacements of Liens permitted hereunder to the extent that
the original Indebtedness is the subject of permitted Refinance Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness;

(l) Liens on cash collateral in an aggregate amount not to exceed $295,638.04 in
favor of Wells Fargo Bank, N.A. securing the reimbursement obligations in
respect of certain existing standby letters of credit issued by Wells Fargo
Bank, N.A. described in Section 6.01(q) above, as reduced from time to time, and
Liens on cash collateral in an aggregate amount not to exceed $10,000 in favor
of Wells Fargo Bank, N.A. as an expense reserve per the terms of the payoff
letter of Wells Fargo Bank, N.A. issued by Wells Fargo Bank, N.A. in connection
with the closing of this Agreement; and

(m) Liens securing Indebtedness or other obligations otherwise permitted
hereunder (other than Indebtedness which is expressly permitted hereunder only
as unsecured Indebtedness); provided that the aggregate principal amount of all
such Indebtedness and other obligations shall not exceed $500,000 at any time
outstanding.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (i) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrances and
clause (a) above and (ii) Inventory or Medical Equipment Held for Sale or
Rental, other than those permitted under clauses (a) and (b) of the definition
of Permitted Encumbrances and clause (a) above.

SECTION 6.03. Fundamental Changes.

(a) No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing, (i) any Subsidiary of the Company may merge
into the Company in a transaction in which the Company is the surviving entity,
(ii) any Loan Party (other than the Company) may merge into any other Loan Party
in a transaction in which the surviving entity is a Loan Party and (iii) any
Subsidiary that is not a Loan Party may liquidate or dissolve if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lender;
provided that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.

 

65



--------------------------------------------------------------------------------

(b) No Loan Party will, nor will it permit any Subsidiary to, engage in any
business other than businesses of the type conducted by the Company and its
Subsidiaries on the date hereof and businesses reasonably related thereto.

(c) No Loan Party will, nor will it permit any Subsidiary to change its fiscal
year or any fiscal quarter from the basis in effect on the Effective Date.

(d) No Loan Party will change the accounting basis upon which its financial
statements are prepared.

(e) No Loan Party will change the tax filing elections it has made under the
Code.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary to, form any subsidiary after the
Effective Date, or purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Loan Party and a wholly owned Subsidiary prior to
such merger) any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or make any Acquisitions, except:

(a) Permitted Investments, subject to control agreements in favor of the Lender
or otherwise subject to a perfected security interest in favor of the Lender;

(b) investments in existence on the date hereof and described in Schedule 6.04;

(c) investments by the Company and the Subsidiaries in Equity Interests in their
respective Subsidiaries, provided that (i) any such Equity Interests held by a
Loan Party shall be pledged to the extent required pursuant to the Security
Agreement and (ii) the aggregate amount of investments by Loan Parties in
Subsidiaries that are not Loan Parties (together with outstanding intercompany
loans from Loan Parties to Subsidiaries that are not Loan Parties permitted
under Section 6.04(d)(ii) and outstanding Guarantees loans from Loan Parties to
Subsidiaries that are not Loan Parties permitted under Section 6.04(e)) shall
not exceed $5,000,000 at any time outstanding (in each case determined without
regard to any write-downs or write-offs);

(d) loans or advances (i) made by any Loan Party to any other Loan Party or
(ii) made by any Loan Party to any Subsidiary that is not a Loan Party (subject
to the limitations set forth in section (c)(ii) above) or (iii) made by any
Subsidiary that is not a Loan Party to a Loan Party or any other Subsidiary,
provided that any such loans and advances made by any Subsidiary that is not a
Loan Party to a Loan Party shall, if requested by Lender, be subordinated to the
Secured Obligations on terms reasonably acceptable to the Lender;

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $100,000 in the aggregate at any one time outstanding;

 

66



--------------------------------------------------------------------------------

(g) notes payable, or stock or other securities issued by Account Debtors to a
Loan Party pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts in the ordinary course of business, consistent with
past practices;

(h) investments in the form of Swap Agreements permitted by Section 6.07;

(i) investments of any Person existing at the time such Person becomes a
Subsidiary of the Company or consolidates or merges with the Company or any
Subsidiary (including in connection with a Permitted Acquisition), so long as
such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;

(j) investments received in connection with the disposition of assets permitted
by Section 6.05; and

(k) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(l) Permitted Acquisitions; and

(m) other investments, loans and advances not exceed $500,000 in the aggregate
at any time outstanding (in each case determined without regard to any
write-downs or write-offs).

SECTION 6.05. Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, nor will the Company permit any Subsidiary to issue
any additional Equity Interest in such Subsidiary (other than to the Company or
another Subsidiary in compliance with Section 6.04), except:

(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete or no longer used or useful in the ordinary course of
business and leases or subleases of Real Property not useful in the conduct of
the business of Company and its Subsidiaries;

(b) sales, transfers and dispositions of assets to the Company or any other Loan
Party;

(c) sales, transfers and dispositions of Accounts (excluding sales or
dispositions in a factoring arrangement) in connection with the compromise,
settlement or collection thereof;

(d) sales, transfers and dispositions of Permitted Investments and other
investments permitted by clauses (i) and (k) of Section 6.04;

(e) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Company or any Subsidiary;

(f) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(g) if no Default or Event of Default shall have occurred and is continuing or
would result therefrom, sales of Medical Equipment in Rental Service in the
ordinary course of business so long as (i) such sale of Medical Equipment in
Rental Service is made at fair market value,

 

67



--------------------------------------------------------------------------------

(ii) after giving effect to any such sale of Medical Equipment in Rental
Service, (x) the aggregate amount of Medical Equipment in Rental Service (based
on historical cost, and without accumulated depreciation, that would be shown on
a consolidated balance sheet of the Company and its Subsidiaries) on a pro forma
basis after giving effect to such sale and all other sales after the end of the
most recently ended fiscal quarter of the Company equals or exceeds the
difference of the aggregate amount of Medical Equipment in Rental Service (based
on historical cost, and without accumulated depreciation) at the end of the most
recently ended fiscal quarter of the Company prior to such sale minus
$1,000,000, and (y) the aggregate amount of Medical Equipment in Rental Service
(based on historical cost, and without accumulated depreciation, that would be
shown on a consolidated balance sheet of the Company and its Subsidiaries) on a
pro forma basis after giving effect to such sale and all other sales after
December 31, 2014 equals or exceeds the difference of the aggregate amount of
Medical Equipment in Rental Service (based on historical cost, and without
accumulated depreciation) at December 31, 2014 minus $2,500,000, and (iii) the
Net Cash Proceeds of such sale of Medical Equipment in Rental Service are used
in accordance with, and subject to any prepayment requirements under,
Section 2.09(c),

(h) sales of Inventory and Medical Equipment Held for Sale or Rental to buyers
in the ordinary course of business, and

(i) if no Default or Event of Default shall have occurred and is continuing or
would result therefrom (and subject to any prepayment requirements under
Section 2.09(c)), sales, transfers and other dispositions of other assets (other
than Accounts, Inventory, Medical Equipment Held for Sale or Rental, Medical
Equipment in Rental Service and Equity Interests in a Subsidiary unless all
Equity Interests in such Subsidiary are sold) that are not permitted by any
other clause of this Section, provided that the aggregate fair market value of
all assets sold, transferred or otherwise disposed of in reliance upon this
paragraph (i) shall not exceed, during any fiscal year of the Company, the sum
of (i) $500,000 plus (ii) commencing with the fiscal year ending December 31,
2016, 50% of the amount by which the aggregate fair market value of all assets
sold, transferred or otherwise disposed of in reliance upon this paragraph
(i) in the previous fiscal year was less than $500,000.

provided that all sales, transfers, leases and other dispositions permitted
under this Section 6.05 (other than those permitted by paragraphs (a), (b), (d),
(e) and (f) above) shall be made for fair value and for at least 75% cash
consideration.

SECTION 6.06. Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for any such sale of any fixed or capital assets
by the Company or any Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 90 days after the Company or such Subsidiary acquires or
completes the construction of such fixed or capital asset.

SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Company or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of the Company
or any Subsidiary), and (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Company or any Subsidiary.

 

68



--------------------------------------------------------------------------------

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.

(a) No Loan Party will, nor will it permit any Subsidiary to, declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except:

(i) the Company may declare and pay dividends with respect to its common stock
payable solely in additional shares of its common stock, and, with respect to
its preferred stock, payable solely in additional shares of such preferred stock
or in shares of its common stock;

(ii) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests;

(iii) as long as no Default has occurred and is continuing or would result after
giving effect to such Restricted Payment, the Company may make Restricted
Payments required pursuant to and in accordance with stock option plans or other
benefit plans for management or employees of the Company and its Subsidiaries
not exceeding $500,000 in the aggregate during any fiscal year plus an
additional $500,000 in such fiscal year if after giving pro forma effect to the
making of such Restricted Payment in a manner acceptable to the Lender and
supported by such certificates of the Company as requested by the Lender,
(x) Adjusted Availability will not be less than $5,000,000, (y) the Leverage
Ratio shall be at least 0.25 below the Leverage Ratio then required under
Section 6.12 (a), and (z) the Borrowers will be in compliance with the covenants
contained in Section 6.12(b) and (c); and

(iv) the Company may make other Restricted Payments in an aggregate amount in
any fiscal year of the Company not to exceed the sum of $2,500,000 plus,
commencing with the fiscal year ending December 31, 2016, 50% of the amount by
which the aggregate Restricted Payments made in reliance upon this clause
(iv) in the previous fiscal year was less than the amount permitted for such
previous fiscal year, provided that, after giving pro forma effect to the making
of such Restricted Payment in a manner acceptable to the Lender and supported by
such certificates of the Company as requested by the Lender, (w) no Default has
occurred and is continuing or would result after giving effect to such
Restricted Payment, (x) Adjusted Availability will not be less than $5,000,000,
(y) the Leverage Ratio shall be at least 0.25 below the Leverage Ratio then
required under Section 6.12 (a); and (z) the Borrowers will be in compliance
with the covenants contained in Section 6.12(b) and (c).

(b) No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness permitted under Section 6.01, other than
payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof;

 

69



--------------------------------------------------------------------------------

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01; and

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05.

SECTION 6.09. Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Loan Parties not
involving any other Affiliate, (c) any investment permitted by Sections 6.04(c)
or 6.04(d), (d) any Indebtedness permitted under Section 6.01(c), (e) any
Restricted Payment permitted by Section 6.08, (f) loans or advances to employees
permitted under Section 6.04(f), (g) the payment of reasonable fees to directors
of the Company or any Subsidiary who are not employees of the Company or any
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Company or its Subsidiaries in the ordinary course of business, and (h) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by the Company’s board of directors.

SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any Equity Interests or to make or repay loans or advances to the Company or
any other Subsidiary or to Guarantee Indebtedness of the Company or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by any Requirement of Law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.10 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof.

SECTION 6.11. Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Subordinated Indebtedness, or (b) its charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents, to the extent any such change would be reasonably likely to
be materially adverse to the Lender, without obtaining the prior written consent
of Lender.

SECTION 6.12. Financial Covenants.

(a) Leverage Ratio. The Borrowers will not permit the Leverage Ratio to exceed
(i) 3.0 to 1.0 at any time on or after the Effective Date but prior to
December 31, 2015, (ii) 2.75 to 1.0 at any

 

70



--------------------------------------------------------------------------------

time on or after December 31, 2015 but prior to December 31, 2016 (iii) 2.50 to
1.0 at any time on or after December 31, 2016 but prior to December 31, 2017 or
(iv) 2.25 to 1.00 at any time on or after December 31, 2017.

(b) Fixed Charge Coverage Ratio. The Borrowers will not permit the Fixed Charge
Coverage Ratio to be less than 1.25:1.0 as of the end of any Fiscal Quarter of
the Borrower.

(c) Net Worth. The Borrowers will not permit the Net Worth to be less than
$37,500,000 at any time on or after the Effective Date.

SECTION 6.13. Holding Company. Notwithstanding anything herein to the contrary,
the Company will not incur any liabilities (other than Secured Obligations), own
or acquire any assets (other than the Equity Interests of its Subsidiaries and a
certain trademark application and any trademark related thereto) or engage
itself in any operations or business (other than operating as a publicly-traded
company and the issuance of Equity Interests thereof), except in connection with
its ownership of its Subsidiaries and its rights and obligations under the Loan
Documents and other documents evidencing the Secured Obligations.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (solely with respect to a Loan
Party’s existence in its jurisdiction of organization) or 5.08 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d)), and such failure shall continue
unremedied for a period of (i) 5 days after the earlier of any Loan Party’s
knowledge of such breach or notice thereof from the Lender if such breach
relates to terms or provisions of Section 5.01, 5.02 (other than
Section 5.02(a)) or 5.03 (other than if any Loan Party is not in existence in
its jurisdiction of organization, which is an

 

71



--------------------------------------------------------------------------------

Event of Default under clause (d) above) of this Agreement, (ii) 5 Business Days
after the earlier of any Loan Party’s knowledge of such breach or notice thereof
from the Lender if such breach relates to terms or provisions of Section 5.05,
5.06(b), 5.07, 5.10, 5.11 or 5.13 of this Agreement, or (iii) 30 days after the
earlier of any Loan Party’s knowledge of such breach or notice thereof from the
Lender if such breach relates to terms or provisions of any other Section of
this Agreement or of any other Loan Document;

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace or cure period during which the applicable holder
or holders of such applicable Material Indebtedness or any trustee or agent on
its or their behalf may not (i) cause such applicable Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity, or (ii) exercise any of its
enforcement remedies);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness to the extent such sale or transfer is
permitted by the terms of Section 6.05;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Subsidiary or its debts, or of a substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i) any Loan Party or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or Subsidiary of any Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) any Loan Party or any Subsidiary shall become unable, admit in writing its
inability, or publicly declare its intention not to, or fail generally, to pay
its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $500,000 shall be rendered against any Loan Party, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment

 

72



--------------------------------------------------------------------------------

creditor to attach or levy upon any assets of any Loan Party or any Subsidiary
to enforce any such judgment or any Loan Party or any Subsidiary shall fail
within thirty (30) days to discharge one or more non-monetary judgments or
orders which, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, which judgments or orders, in any such case, are
not stayed on appeal and being appropriately contested in good faith by proper
proceedings diligently pursued;

(l) an ERISA Event shall have occurred that, in the opinion of the Lender, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in liability of the Company and its Subsidiaries in an
aggregate amount exceeding $1,000,000 for all periods;

(m) a Change in Control shall occur;

(n) the Loan Guaranty or any Obligation Guaranty shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of the Loan Guaranty or any Obligation Guaranty,
or any Loan Guarantor shall fail to comply with any of the terms or provisions
of the Loan Guaranty or any Obligation Guaranty to which it is a party, or any
Loan Guarantor shall deny that it has any further liability under the Loan
Guaranty or any Obligation Guaranty to which it is a party, or shall give notice
to such effect, including, but not limited to notice of termination delivered
pursuant to Section 9.08 or any notice of termination delivered pursuant to the
terms of any Obligation Guaranty;

(o) except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby, or (ii) any Lien
securing any Secured Obligation shall cease to be a perfected, first priority
Lien (except in the case of (x) Permitted Encumbrances, to the extent any such
Permitted Encumbrances would have priority over the Liens in favor of the Lender
pursuant to any applicable law, and (y) Liens permitted under Section 6.02(c),
(d), (e), (f) or (h), or replacements of the forgoing permitted under
Section 6.02(k)), in each case other than as a result of an action taken or not
taken that is solely in the control of Lender;

(p) any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document; or

(q) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

(r) any Loan Party is criminally indicted or convicted under any law that may
reasonably be expected to lead to a forfeiture of any property of such Loan
Party having a fair market value in excess of $1,000,000;

(s) if (a) any material Healthcare Permit of a Loan Party shall be revoked,
suspended or otherwise terminated or fail to be renewed, (b) any Loan Party
shall fail to be eligible for any reason to participate in any material
Government Reimbursement Program or to accept assignments or rights to
reimbursement thereunder in any material respect, or (c) any Account Debtor
shall terminate, revoke or fail to renew any Loan Party’s right to participate
in any material Third Party Payor Arrangement that provides reimbursement for
Medical Services;

 

73



--------------------------------------------------------------------------------

(t) (i) the FDA initiates any enforcement action against any Loan Party or any
supplier of a Loan Party that causes any Loan Party to recall, withdraw, remove
or discontinue marketing any of its material products; (ii) the FDA issues a
warning letter to any Loan Party with respect to any of its material activities
or products; (iii) any Loan Party conducts a mandatory or voluntary recall of
any material amount of its products; (iv) any Loan Party enters into a
settlement agreement with the FDA with respect to any material matter; or
(v) the FDA revokes any authorization or permission granted under any material
Registration, or any Loan Party withdraws any material Registration;

(u) any Borrower loses its CMS Certification Number or is otherwise no longer
certified to receive payments under Medicare or Medicaid; or

(v) if the common stock of the Company is delisted by the NYSE MKT;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Lender may, by notice to the Borrower
Representative, take either or both of the following actions, at the same or
different times: (i) terminate the Commitment, whereupon the Commitment shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, but ratably as among the Classes of Loans and the
Loans of each Class at the time outstanding, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrowers; and in the case of
any event with respect to any Borrower described in clause (h) or (i) of this
Article, the Commitment shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrowers. Upon the
occurrence and during the continuance of an Event of Default, the Lender may
increase the rate of interest applicable to the Loans and other Obligations as
set forth in this Agreement and exercise any rights and remedies provided to the
Lender under the Loan Documents or at law or equity, including all remedies
provided under the UCC.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:

(i) if to any Loan Party, to it in care of the Borrowers at:

31700 Research Park Drive

Madison Heights, Michigan 48071

Attention: Jonathan Foster

Fax No: (864) 396-2019

 

74



--------------------------------------------------------------------------------

(ii) if to JPMorgan Chase Bank, N.A. at:

28660 Northwestern Highway

Southfield, MI 48034

Attention: Cathy A. Smith

Fax No.: (248) 799 5826

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours for the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day of the recipient, or (iii) delivered
through electronic communication to the extent provided in paragraph (b) below
shall be effective as provided in such paragraph.

(b) Notices and other communications to the Lender hereunder may be delivered or
furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Lender; provided that
the foregoing shall not apply to notices pursuant to Article II or to compliance
and no Default certificates delivered pursuant to Sections 5.01(d) and 5.01(e)
unless otherwise agreed by the Lender. Each of the Lender or the Company (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day of the recipient.

(c) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

SECTION 8.02. Waivers; Amendments.

(a) No failure or delay by the Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and

 

75



--------------------------------------------------------------------------------

remedies of the Lender hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Lender may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Lender or (ii) in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the Lender and
the Loan Party or Loan Parties that are parties thereto.

SECTION 8.03. Expenses; Indemnity; Damage Waiver.

(a) The Loan Parties, jointly and severally, shall pay all (i) reasonable
out-of-pocket expenses incurred by the Lender and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Lender (whether
outside counsel or the allocated costs of its internal legal department), in
connection with the credit facilities provided for herein, the preparation and
administration of the Loan Documents and any amendments, modifications or
waivers of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) reasonable
out-of-pocket expenses incurred by the Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) reasonable out-of-pocket expenses incurred by the
Lender, including the fees, charges and disbursements of any counsel for the
Lender (whether outside counsel or the allocated costs of its internal legal
department), in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses being reimbursed by the Loan Parties under this Section
include, without limiting the generality of the foregoing, fees, costs and
expenses incurred in connection with:

(A) appraisals and insurance reviews;

(B) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Lender or the internally allocated fees for
each Person employed by the Lender with respect to each field examination;

(C) background checks regarding senior management and/or key investors (provided
that, with respect to the any credit checks, the Lender shall use commercially
reasonable efforts to properly mark such checks as inquiry only), as deemed
necessary or appropriate in the sole discretion of the Lender;

(D) Taxes, fees and other charges for (i) lien and title searches and title
insurance and (ii) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the Lender’s
Liens;

(E) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(F) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

 

76



--------------------------------------------------------------------------------

All of the foregoing fees, costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.16(c).

(b) The Loan Parties, jointly and severally, shall indemnify the Lender, and
each Related Party of the Lender (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by a
Loan Party or a Subsidiary, or any Environmental Liability related in any way to
a Loan Party or Subsidiary, (iv) the failure of a Loan Party to deliver to the
Lender the required receipts or other required documentary evidence with respect
to a payment made by such Loan Party for Taxes pursuant to Section 2.15, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, penalties, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 8.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.

(c) To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph
(c) shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.

(d) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 8.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Lender that issues any Letter
of Credit), except that the Borrowers may not assign or otherwise transfer any
of their rights or obligations hereunder without the prior written consent of
the Lender (and

 

77



--------------------------------------------------------------------------------

any attempted assignment or transfer by the Borrowers without such consent shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Lender that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of the Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) The Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of the Borrowers, provided that
the Borrowers shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Lender within five (5) Business
Days after having received notice thereof, and provided further that no consent
of the Borrowers shall be required for an assignment to an Affiliate of the
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;

For the purposes of this Section 8.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) the Lender, (b) an Affiliate of the Lender or (c) an entity or an
Affiliate of an entity that administers or manages the Lender.

(c) The Lender may, without the consent of the Borrowers, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of the
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and Letters of Credit and the Loans owing to it); provided
that (i) the Lender’s obligations under this Agreement shall remain unchanged;
(ii) the Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (iii) the Borrowers shall continue to
deal solely and directly with the Lender in connection with the Lender’s rights
and obligations under this Agreement. The Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 (subject to
the requirements and limitations therein) to the same extent as if it were the
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant shall not be entitled to receive
any greater payment under Section 2.13 or 2.15, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 8.08 as though it were the Lender. If the Lender shall sell
a participation, it shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that the Lender
shall have no obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitment, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the U.S. Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and the Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

78



--------------------------------------------------------------------------------

(d) The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of the
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for the Lender
as a party hereto.

SECTION 8.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitment has not expired or
terminated. The provisions of Sections 2.13, 2.14, 2.15 and Section 8.03 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitment or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 8.06. Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Lender constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Lender and when the Lender
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
fax, emailed pdf. or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act
or any similar state laws based on the Uniform Electronic Transactions Act.

SECTION 8.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of

 

79



--------------------------------------------------------------------------------

such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 8.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by the Lender
or any Affiliate to or for the credit or the account of any Loan Party against
any of and all the Secured Obligations, irrespective of whether or not the
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of the Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
the Lender may have.

SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of New York, but
giving effect to federal laws applicable to national banks.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any U.S. federal or New
York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such state court or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 8.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING

 

80



--------------------------------------------------------------------------------

WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF CALIFORNIA
(THE “COURT”) BY OR AGAINST THE BORROWERS OR THE LENDER IN CONNECTION WITH ANY
CONTROVERSY, DISPUTE OR CLAIM DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY) (EACH, A “CLAIM”) AND THE WAIVER SET FORTH
IN THE PRECEDING PARAGRAPH IS NOT ENFORCEABLE IN SUCH ACTION OR PROCEEDING, THE
BORROWERS AND THE LENDER (BY ITS ACCEPTANCE HEREOF) AGREE AS FOLLOWS:

(1) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN PARAGRAPH (2) BELOW, ANY
CLAIM WILL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.2,
INCLUDING ANY REVISION OR REPLACEMENT OF SUCH STATUTES OR RULES HEREAFTER
ENACTED. THE BORROWERS AND THE LENDER INTEND THIS GENERAL REFERENCE AGREEMENT TO
BE SPECIFICALLY ENFORCEABLE IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 638, INCLUDING ANY REVISION OR REPLACEMENT OF SUCH STATUTE OR
RULE HEREAFTER ENACTED. EXCEPT AS OTHERWISE PROVIDED IN THIS AND THE OTHER
RELATED DOCUMENTS, VENUE FOR THE REFERENCE PROCEEDING WILL BE IN THE STATE OR
FEDERAL COURT IN THE COUNTY OR DISTRICT WHERE VENUE IS OTHERWISE APPROPRIATE
UNDER APPLICABLE LAW.

(2) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY; (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING, WITHOUT
LIMITATION, SET-OFF); (C) APPOINTMENT OF A RECEIVER; AND (D) TEMPORARY,
PROVISIONAL OR ANCILLARY REMEDIES (INCLUDING, WITHOUT LIMITATION, WRITS OF
ATTACHMENT, WRITS OF POSSESSION, TEMPORARY RESTRAINING ORDERS OR PRELIMINARY
INJUNCTIONS). THIS DOCUMENT DOES NOT LIMIT THE RIGHT OF THE BORROWERS OR THE
LENDER TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND REMEDIES DESCRIBED IN CLAUSES
(A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES NOT WAIVE THE RIGHT OF THE
BORROWERS OR THE LENDER TO A REFERENCE PROCEEDING PURSUANT TO THIS DOCUMENT.

(3) UPON THE WRITTEN REQUEST OF THE BORROWERS OR THE LENDER, THE BORROWERS AND
THE LENDER SHALL SELECT A SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR
JUSTICE. IF THE BORROWERS AND THE LENDER DO NOT AGREE UPON A REFEREE WITHIN TEN
(10) DAYS OF SUCH WRITTEN REQUEST THEN THE BORROWERS OR THE LENDER MAY REQUEST
THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE
SECTION 640(B), INCLUDING ANY REVISION OR REPLACEMENT OF SUCH STATUTE OR RULE
HEREAFTER ENACTED.

(4) ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT FOR TRIAL,
SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN THE BORROWERS OR THE
LENDER SO REQUESTS, A COURT REPORTER WILL BE USED AND THE REFEREE WILL BE
PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL
HAVE THE OBLIGATION TO ARRANGE FOR AND PAY

 

81



--------------------------------------------------------------------------------

COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

(5) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE BORROWERS
AND THE LENDER SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE
DISCOVERY IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND MAY ENFORCE ALL
DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA. THE REFEREE SHALL APPLY THE RULES OF EVIDENCE
APPLICABLE TO PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE
ALL ISSUES IN ACCORDANCE WITH APPLICABLE STATE AND FEDERAL LAW. THE REFEREE
SHALL BE EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY
MOTION WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING, WITHOUT LIMITATION,
MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY JUDGMENT. THE REFEREE SHALL REPORT THE
REFEREE’S DECISION, WHICH REPORT SHALL ALSO INCLUDE FINDINGS OF FACT AND
CONCLUSIONS OF LAW.

(6) THE BORROWERS AND THE LENDER RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN
A GENERAL REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY.

SECTION 8.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 8.12. Confidentiality. (a) The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by any
Requirement of Law or by any subpoena or similar legal process, (iv) to any
other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(x) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (y) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Loan Parties and their obligations, (vii) with the
consent of the Borrowers, (viii) to any Person providing a Guarantee of all or
any portion of the Secured Obligations, or (ix) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Lender on a non-confidential basis from
a source other than the Borrowers. For the purposes of this Section,
“Information” means all information received from the Borrowers relating to the
Borrowers or their business, other than any such information that is available
to the Lender on a non-confidential basis prior to disclosure by the Borrowers;
provided that, in the case of information received from the Borrowers after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

82



--------------------------------------------------------------------------------

(b) During the course of visits, inspections, examinations and discussions,
representatives of the Lender may encounter individually identifiable healthcare
information as defined under HIPAA, or other confidential information relating
to healthcare patients (collectively, the “Confidential Healthcare
Information”). The Loan Party maintaining such Confidential Healthcare
Information shall, consistent with HIPAA’s “minimum necessary” provisions,
permit such disclosure for their “healthcare operations” purposes. Unless
otherwise required by law, the Lender and its representatives shall not require
or perform any act that would cause the Loan Parties or any of their
Subsidiaries to violate any laws, regulations or ordinances intended to protect
the privacy rights of healthcare patients, including, without limitation, HIPAA.

SECTION 8.13. Nonreliance; Violation of Law. The Lender hereby represents that
it is not relying on or looking to any margin stock (as defined in Regulation U
of the Board) for the repayment of the Borrowings provided for herein. Anything
contained in this Agreement to the contrary notwithstanding, the Lender shall
not be obligated to extend credit to any Borrower in violation of any
Requirement of Law.

SECTION 8.14. USA PATRIOT Act. The Lender is subject to the requirements of the
USA PATRIOT Act and hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow the Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

SECTION 8.15. Disclosure. Each Loan Party hereby acknowledges and agrees that
the Lender and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with, any of the Loan Parties and
their respective Affiliates.

SECTION 8.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to the Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by the Lender.

SECTION 8.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agree that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lender are arm’s-length
commercial transactions between the Borrowers and their Affiliates, on the one
hand, and the Lender and its Affiliates, on the other hand, (B) each Borrowers
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) each Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Lender and each of its Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for any
Borrower or any of its Affiliates, or any other

 

83



--------------------------------------------------------------------------------

Person and (B) neither the Lender nor any of its Affiliates has any obligation
to any Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except, in the case of the Lender, those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Lender
and its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers and their Affiliates, and
neither the Lender nor any of its Affiliates has any obligation to disclose any
of such interests to the Borrowers or their Affiliates. To the fullest extent
permitted by law, the Borrowers hereby waive and release any claims that it may
have against the Lender and its Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

ARTICLE IX

Loan Guaranty

SECTION 9.01. Guaranty. Each Loan Guarantor (other than those, if any, that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely and
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses including, without limitation, all court costs and reasonable
attorneys’ and paralegals’ fees (including allocated costs of in-house counsel
and paralegals) and expenses paid or incurred by the Lender in endeavoring to
collect all or any part of the Secured Obligations from, or in prosecuting any
action against, the Borrowers, any Loan Guarantor or any other guarantor of all
or any part of the Secured Obligations (such costs and expenses, together with
the Secured Obligations, collectively the “Guaranteed Obligations”); provided,
however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by any Loan Guarantor of (or grant of security interest by any Loan
Guarantor to support, as applicable) any Excluded Swap Obligations of such Loan
Guarantor for purposes of determining any obligations of any Loan Guarantor).
Each Loan Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of the
Lender that extended any portion of the Guaranteed Obligations.

SECTION 9.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Lender to sue any Borrower, any Loan Guarantor, any other guarantor of, or any
other Person obligated for all or any part of the Guaranteed Obligations (each,
an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

SECTION 9.03. No Discharge or Diminishment of Loan Guaranty.

(a) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrowers or any other Obligated Party liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or
(iv) the existence of any claim, setoff or other rights which any Loan Guarantor
may have at any time against any Obligated Party, the Lender or any other
Person, whether in connection herewith or in any unrelated transactions.

 

84



--------------------------------------------------------------------------------

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Lender to assert
any claim or demand or to enforce any remedy with respect to all or any part of
the Guaranteed Obligations; (ii) any waiver or modification of or supplement to
any provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of the Borrowers for all or any part of the Guaranteed
Obligations or any obligations of any other Obligated Party liable for any of
the Guaranteed Obligations; (iv) any action or failure to act by the Lender with
respect to any collateral securing any part of the Guaranteed Obligations; or
(v) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Guaranteed Obligations, or any other circumstance,
act, omission or delay that might in any manner or to any extent vary the risk
of such Loan Guarantor or that would otherwise operate as a discharge of any
Loan Guarantor as a matter of law or equity (other than the indefeasible payment
in full in cash of the Guaranteed Obligations).

SECTION 9.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party, or any other Person. Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder. The Lender may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty, except to the extent the
Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security. Without limiting the other waivers and terms
hereof, each Loan Guarantor organized under the laws of California and any other
Loan Guarantor subject to California law at any time (a “California Guarantor”)
waives (x) any rights and defenses that are or may become available to such
California Guarantor by reason of Sections 2787 to 2855, inclusive, of the
California Civil Code, (y) any right or defense it may have at law or equity,
including California Code of Civil Procedure Section 580a, to a fair market
value hearing or action to determine a deficiency judgment after a foreclosure,
and (z) all rights and defenses that such California Guarantor may have because
any of the Secured Obligations is secured by real property (among other matters,
the Lender may collect from such California Guarantor without first foreclosing
on any real or personal property collateral, if the Lender forecloses on any
real property the amount of the Secured Obligations may be reduced only by the

 

85



--------------------------------------------------------------------------------

price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and the Lender may collect from
the California Guarantor even if the Lender, by foreclosing on the real property
collateral, has destroyed any right the California Guarantor may have to collect
from the Borrowers; and if the Lender consents to a sale of the real property
for less than the remaining amount of the Secured Obligations due at the time of
sale, the amount of such California Guarantor’s obligation for the Guaranteed
Obligations guarantied hereunder shall be reduced only by the amount of sales
proceeds applied against the Secured Obligations, even if such consent destroyed
rights the California Guarantor may have to collect from the Borrowers, and
notwithstanding Section 580e of the California Code of Civil Procedure or any
other statute). This is an unconditional and irrevocable waiver of any rights
and defenses the Loan Guarantors may have because any of the Secured Obligations
is secured by real property. These rights and defenses include, but are not
limited to, any rights or defenses based upon Section 580a, 580b, 580d, 580e or
726 of the California Code of Civil Procedure.

SECTION 9.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Lender.

SECTION 9.06. Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations (including a payment effected through
exercise of a right of setoff) is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy, or reorganization of any Borrower or
otherwise (including pursuant to any settlement entered into by a Secured Party
in its discretion), each Loan Guarantor’s obligations under this Loan Guaranty
with respect to that payment shall be reinstated at such time as though the
payment had not been made and whether or not the Lender is in possession of this
Loan Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Lender.

SECTION 9.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
the Lender shall not have any duty to advise any Loan Guarantor of information
known to it regarding those circumstances or risks.

SECTION 9.08. Termination. The Lender may continue to make loans or extend
credit to the Borrowers based on this Loan Guaranty until five (5) days after it
receives written notice of termination from any Loan Guarantor. Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lender for any Guaranteed Obligations created, assumed or committed to prior
to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of such Guaranteed Obligations. Nothing in this Section 9.08
shall be deemed to constitute a waiver of, or eliminate, limit, reduce or
otherwise impair any rights or remedies the Lender may have in respect of, any
Default or Event of Default that shall exist under clause (n) of Article VII
hereof as a result of any such notice of termination.

SECTION 9.09. Taxes. Each payment of the Guaranteed Obligations will be made by
each Loan Guarantor without withholding for any Taxes, unless such withholding
is required by law. If any Loan Guarantor determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Loan Guarantor may so withhold and shall timely pay the full amount of withheld
Taxes to the relevant Governmental Authority in accordance with applicable law.
If such Taxes

 

86



--------------------------------------------------------------------------------

are Indemnified Taxes, then the amount payable by such Loan Guarantor shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
Lender receives the amount it would have received had no such withholding been
made.

SECTION 9.10. Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the parties hereto that any
rights of subrogation, indemnification or contribution which such Loan Guarantor
may have under this Loan Guaranty, any other agreement or applicable law shall
be taken into account.

SECTION 9.11. Contribution.

(a) To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and the Commitment and all
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the Lender,
and this Agreement, the Swap Agreement Obligations and the Banking Services
Obligations have terminated, such Loan Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Loan Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

(b) As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

(c) This Section 9.11 is intended only to define the relative rights of the Loan
Guarantors, and nothing set forth in this Section 9.11 is intended to or shall
impair the obligations of the Loan Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Loan Guaranty.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(e) The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 9.11 shall be exercisable upon the full and indefeasible
payment of the Guaranteed Obligations in cash (other than Unliquidated
Obligations that have not yet arisen) and the termination or expiry (or, in

 

87



--------------------------------------------------------------------------------

the case of all Letters of Credit, full cash collateralization), on terms
reasonably acceptable to the Lender, of the Commitment and all Letters of Credit
issued hereunder and the termination of this Agreement, the Swap Agreement
Obligations and the Banking Services Obligations.

SECTION 9.12. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article IX is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Lender under this Agreement and the
other Loan Documents to which such Loan Party is a party or in respect of any
obligations or liabilities of the other Loan Parties, without any limitation as
to amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

SECTION 9.13. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 9.13 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 9.13 or
otherwise under this Loan Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Except as otherwise provided herein, the obligations of each Qualified ECP
Guarantor under this Section 9.13 shall remain in full force and effect until
the termination of all Swap Obligations. Each Qualified ECP Guarantor intends
that this Section 9.13 constitute, and this Section 9.13 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

ARTICLE X

The Borrower Representative.

SECTION 10.01. Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative” hereunder and under each other Loan
Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower(s), provided that, in the case of a Revolving Loan, such
amount shall not exceed Availability. The Lender, and its respective officers,
directors, agents or employees, shall not be liable to the Borrower
Representative or any Borrower for any action taken or omitted to be taken by
the Borrower Representative or the Borrowers pursuant to this Section 10.01.

SECTION 10.02. Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lender to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

SECTION 10.03. Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

 

88



--------------------------------------------------------------------------------

SECTION 10.04. Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Event of Default hereunder,
refer to this Agreement, describe such Default or Event of Default, and state
that such notice is a “notice of default”. In the event that the Borrower
Representative receives such a notice, the Borrower Representative shall give
prompt notice thereof to the Lender. Any notice provided to the Borrower
Representative hereunder shall constitute notice to each Borrower on the date
received by the Borrower Representative.

SECTION 10.05. Successor Borrower Representative. Upon the prior written consent
of the Lender, the Borrower Representative may resign at any time, such
resignation to be effective upon the appointment of a successor Borrower
Representative.

SECTION 10.06. Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Lender the Loan Documents and all
related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents, including
the Borrowing Base Certificate and the Compliance Certificates. Each Borrower
agrees that any action taken by the Borrower Representative or the Borrowers in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Borrower Representative of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Borrowers.

SECTION 10.07. Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Borrowing Base Certificate and
Compliance Certificate required pursuant to the provisions of this Agreement.

[Signature Page Follows]

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

INFUSYSTEM HOLDINGS, INC. By: LOGO [g922316ex10_1pg094a.jpg]  

 

Name: Jonathan P. Foster Title:

Executive Vice President and Chief Financial

Officer

INFUSYSTEM, INC. By: LOGO [g922316ex10_1pg094b.jpg]  

 

Name: Jonathan P. Foster Title: Executive Vice President and Chief Financial
Officer FIRST BIOMEDICAL, INC. By: LOGO [g922316ex10_1pg094c.jpg]  

 

Name: Jonathan P. Foster Title: Executive Vice President and Chief Financial
Officer IFC LLC By: LOGO [g922316ex10_1pg094d.jpg]  

 

Name: Jonathan P. Foster Title: Executive Vice President and Chief Financial
Officer INFUSYSTEM HOLDINGS USA, INC. By: LOGO [g922316ex10_1pg094e.jpg]  

 

Name: Jonathan P. Foster Title:

Executive Vice President and Chief Financial

Officer

JPMORGAN CHASE BANK, N.A. LOGO [g922316ex10_1pg094f.jpg]

 

90



--------------------------------------------------------------------------------

EXHIBIT A

BORROWING BASE CERTIFICATE

See attached form



--------------------------------------------------------------------------------

LOGO [g922316ex10_1pg096a.jpg]

INFUSYSTEM HOLDINGS, INC., INFUSYSTEM HOLDINGS USA, INC., INFUSYSTEM, INC.,
FIRST BIOMEDICAL, INC., and IFC, LLC Effective Date: [x], 2015
BORROWING BASE CERTIFICATE (Accounts, Inventory, and Other) Borrowing Base
components, as applicable (refer to Credit Agreement):
CHASE
BORROWING BASE STATUS (As of Effective Date above) ACCOUNTS RECEIVABLE
1 Eligible Collateral Types, as applicable (Use N/A as needed) Total Accounts
Receivable Government Account Debtor (Medicaid/Medicare) aces / Insurance
Companies Self Pay Direct Payor
2 For Accounts, gross book value of Accounts $0.00 $0.00 $0.00 $0.00 $0.00
3 Less A/R over 150 days from invoice date - INSURANCE 0.00 0.00 0.00 0.00
4 Less A/R over 120 days from invoice date - DIRECT PAYOR 0.00 0.00
5 Less Cross-Aged/ 50% Rule Accounts 0.00 0.00 0.00 0.00 0.00
6 Less Account Balance > 50% of total Accounts (Line 2) 0.00 0.00 0.00 0.00 0.00
7 Less Contra Accounts, or subject to setoff, defense, etc. 0.00 0.00 0.00 0.00
0.00
8 Less ineligible foreign Accounts (excludes Canada) 0.00 0.00 0.00 0.00 0.00
9 Less Affiliated/Related Accounts 0.00 0.00 0.00 0.00 0.00
10 Less other Ineligible Accounts (per definition of Eligible Accounts): 0.00
0.00 0.00 0.00 0.00
11 Total Eligible $0.00 $0.00 $0.00 $0.00 $0.00
12 Times Advance Ratio 0.0% 50.0% 85.0% 50.0% 85.0%
13 Net Available Value $0.00 $0.00 $0.00 $0.00 $0.00 $0.00
INVENTORY
Total Inventory Medical Equipment Held for Sale or Rental Finished Goods
14 For Inventory, Lower of Cost or Wholesale Market Value $0.00 $0.00 $0.00
15 Less obsolete, perishable, damaged, unsaleable, or defective Inventory 0.00
0.00 0.00
16 Less consigned inventory or in the possession of a 3rd party 0.00 0.00 0.00
17 Less other Ineligible Inventory: 0.00 0.00 0.00
18 Total Eligible Collateral $0.00 $0.00 $0.00
19 Times Advance Percentage ##### ######## ##### ######## ##### ########
20 Total Inventory -- Net Available Collateral $0.00 $0.00 $0.00 $0.00
TOTALS AND AVAILABILITY
21 Total Gross Borrowing Base (Line 13 + Line 20) $0.00
22 Less Adjustment for Self Pay/Govt Rec $ -
23 Total Net Eligible Self Pay/Govt Rec
24 Caps Applied to Total Net Eligible Self Pay/Gov’t Rec -
25 NTX $2,500,000 $2,500,000.00 $0.00
26 NTX 25% of total eligible receivables $ - $0.00
27 Adjusted Borrowing Base (Line 21 + Line 25 + Line 26) $0.00
28 Committed Revolver Limit $10,000,000.00
29 Net Borrowing Base (Line 21 + Line 25 + Line 26) $0.00
LINE OF CREDIT STATUS (As of the Effective Date above)
30 Line of Credit Balance as of Effective Date of Certificate $0.00
31 Plus Letters of Credit outstanding, and unreimbursed draws $0.00
32 Total Line Usage (Lines 30 + 31)
BORROWING BASE AVAILABILITY/ (DEFICIENCY) STATUS $0.00
(As of the Effective Date above)
33 Borrowing Base Availability/ (Deficiency) (Line 29 less Line 32) $0.00
The undersigned hereby certifies to JPMorgan Chase Bank, NA (“Bank”) that
(a) the information provided herein is true, correct, complete, and accurate as
of the Effective Date above, and is prepared in a manner consistent with the
Borrowing Base provisions of the Credit Agreement and the other loan documents,
(b) Borrower is in currently in compliance with all terms, covenants, conditions
in the Credit Agreement between Bank and Borrower and in each of the other loan
documents, and all of Borrower’s representations and warranties in the Credit
Agreement and the other loan documents are currently true and correct, and
(c) no default or event of default has occurred and is currently continuing
under the Credit Agreement or any of the other loan documents, or will occur
after giving effect to any Advance requested herewith. The undersigned agrees
that in the event of any conflict between this Borrowing Base Certificate and
related provisions of the Credit Agreement and the other loan documents, the
terms of the Credit Agreement and the other loan documents shall control.
Date Signed: Borrower:
INFUSYSTEM HOLDINGS, INC., INFUSYSTEM HOLDINGS USA, INC.,
March 18, 2015 INFUSYSTEM, INC., FIRST BIOMEDICAL, INC., and IFC, LLC
Signed:
Name:
Revised 2-4-2014 Title:
The inclusion of additional information in this Borrowing Base package not
otherwise required by the Credit Agreement, shall in no respect create an
obligation to continue to provide such information.



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of             , 20    , is
entered into between                     , a                      (the “New
Subsidiary”) and JPMORGAN CHASE BANK, N.A. (the “Lender”) under that certain
Credit Agreement dated as of March 23, 2015 (as the same may be amended,
modified, extended or restated from time to time, the “Credit Agreement”) among
InfuSystem Holdings, Inc., InfuSystem Holdings USA, Inc., InfuSystem, Inc.,
First Biomedical, Inc. and IFC LLC (the “Borrowers”), the other Loan Parties
party thereto, and the Lender. All capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

The New Subsidiary and the Lender, hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement and (c) all
of the guaranty obligations set forth in Article IX of the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in Section 9.10 and 9.13 of
the Credit Agreement, hereby guarantees, jointly and severally with the other
Loan Guarantors, to the Lender, as provided in Article IX of the Credit
Agreement, the prompt payment and performance of the Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof and
agrees that if any of the Guaranteed Obligations are not paid or performed in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise), the New Subsidiary will, jointly and severally
together with the other Loan Guarantors, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Lender in accordance with the
Credit Agreement.

3. The address of the New Subsidiary for purposes of Section 8.01 of the Credit
Agreement is as follows:

 

 

 

 

4. The New Subsidiary hereby waives acceptance by the Lender of the guaranty by
the New Subsidiary upon the execution of this Agreement by the New Subsidiary.

 

1



--------------------------------------------------------------------------------

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which together
shall constitute one and the same instrument.

6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Lender, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:

 

Name:

 

Title:

 

Acknowledged and accepted: JPMORGAN CHASE BANK, N.A. By:

 

Name:

 

Title:

 

 

2



--------------------------------------------------------------------------------

EXHIBIT C

BORROWING REQUEST

To: JPMorgan Chase Bank, N.A.

Date:                     

Re: Credit Agreement dated as of March 23, 2015 (as amended or modified from
time to time, the “Credit Agreement”) among InfuSystem Moldings, Inc.,
InfuSystem Holdings USA, Inc., InfuSystem, Inc., First Biomedical, Inc., IFC
LLC, as Borrowers, the other Loan Parties party thereto, and JPMorgan Chase
Bank, N.A., as Lender. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

Ladies and Gentlemen:

The Borrower Representative hereby gives you notice pursuant to Section 2.03 of
the Credit Agreement that it requests the following Borrowings under the Credit
Agreement:

1. Revolving Loans are hereby requested as follows:

(i) the aggregate amount of the requested Revolving Loan is $        ;

(ii) such Borrowing is requested to be made on             ,         ;

(iii) such Borrowing is to be [a CBFR Borrowing][a Eurodollar Borrowing]; and

(iv) if such Borrowing is a Eurodollar Borrowing, the initial Interest Period is
[one][two][three][six] months.

2. Term B Loan is hereby requested as follows:

(i) the aggregate amount of the requested Term B Loan is $        ;

(ii) such Borrowing is requested to be made on             ,         ;

(iii) such Borrowing is to be [a CBFR Borrowing][a Eurodollar Borrowing];

(iv) if such Borrowing is a Eurodollar Borrowing, the initial Interest Period is
[one][two][three][six] months.

3. The Borrower Representative represents and warrants to the Lender that, as of
the date hereof and the date the above Borrowing is to be made:

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct in all material respects with the same effect as
though made on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date, and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects).

 

1



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) After giving effect to such Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, Availability shall not be less than zero.

(d) No event shall have occurred and no condition shall exist which has or could
be reasonably expected to have a Material Adverse Effect.

[(c) if Term B Loan is requested: All conditions in Section 4.03 of the Credit
Agreement have been satisfied]

Executed and delivered as of the day and year first above written.

 

INFUSYSTEM HOLDINGS, INC., as Borrower Representative By:

 

Name:

 

Title:

 

 

2



--------------------------------------------------------------------------------

EXHIBIT D

INTEREST RATE ELECTION

To: JPMorgan Chase Bank, N.A.

Date:                     

Re: Credit Agreement dated as of March 23, 2015 (as amended or modified from
time to time, the “Credit Agreement”) among InfuSystem Holdings, Inc.,
InfuSystem Holdings USA, Inc., InfuSystem, Inc., First Biomedical, Inc., IFC
LLC, as Borrowers, the other Loan Parties party thereto, and JPMorgan Chase
Bank, N.A., as Lender. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

Ladies and Gentlemen:

The Borrower Representative hereby gives you notice pursuant to Section 2.06 of
the Credit Agreement that it requests the following interest rate election under
the Credit Agreement:

1. With respect to the [Revolving Loan [or portion thereof] in the amount of
$         made on                     as [a CBFR Borrowing][a Eurodollar
Borrowing]; [Term A Loan [or portion thereof] in the amount of $         made on
                     as [a CBFR Borrowing][a Eurodollar Borrowing]; and [Term B
Loan [or portion thereof] in the amount of $         made on
                     as [a CBFR Borrowing][a Eurodollar Borrowing], the
following interest rate election is hereby requested:

(i) such Borrowing is requested to be [continued as][converted to] [a CBFR
Borrowing][a Eurodollar Borrowing] on             ,         ;

(ii) if such Borrowing is continued or converted to a Eurodollar Borrowing, the
initial Interest Period is [one][two][three][six] months.

2. The Borrower Representative represents and warrants to the Lender that, as of
the date hereof and the date the above Borrowing is continued or converted:

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct in all material respects with the same effect as
though made on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date, and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) After giving effect to such Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, Availability shall not be less than zero.

(d) No event shall have occurred and no condition shall exist which has or could
be reasonably expected to have a Material Adverse Effect.

 

1



--------------------------------------------------------------------------------

Executed and delivered as of the day and year first above written.

 

INFUSYSTEM HOLDINGS, INC., as Borrower Representative By:

 

Name:

 

Title:

 

 

2



--------------------------------------------------------------------------------

EXHIBIT E

COMPLIANCE CERTIFICATE

 

To: JPMorgan Chase Bank, N.A.

This Compliance Certificate (“Certificate”), for the period ended            
    , 201    , is furnished pursuant to that certain Credit Agreement dated as
of March 23, 2015 (as amended, restated, modified, renewed or extended from time
to time, the “Agreement”) among InfuSystem Holdings, Inc., InfuSystem Holdings
USA, Inc., InfuSystem, Inc., First Biomedical, Inc. and IFC LLC (the
“Borrowers”), the other Loan Parties, and JPMorgan Chase Bank, N.A., as Lender.
Unless otherwise defined herein, capitalized terms used in this Certificate have
the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES IN MY CAPACITY AS A FINANCIAL OFFICER THAT:

1. I am the                      of the Company and I am authorized to deliver
this Certificate on behalf of the Company and its Subsidiaries;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the compliance of the Company
and its Subsidiaries with the Agreement during the accounting period covered by
the attached financial statements (the “Relevant Period”);

3. To the extent that the attached are not the Company’s annual fiscal year end
statements, the attached financial statements for the Relevant Period present
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

4. The examinations described in paragraph 2 did not disclose and I have no
knowledge of, except as set forth below, (a) the existence of any condition or
event which constitutes a Default or an Event of Default under the Agreement or
any other Loan Document during or at the end of the Relevant Period or as of the
date of this Certificate or (b) any change in GAAP or in the application thereof
that has occurred since the date of the annual financial statements delivered to
the Lender in connection with the closing of the Agreement or subsequently
delivered as required in the Agreement;

5. I hereby certify that, except as set forth below, no Loan Party has changed
(i) its name, (ii) its chief executive office, (iii) its principal place of
business, (iv) the type of entity it is or (v) its state of incorporation or
organization without having given the Lender the notice required by the Security
Agreement; and

6. Schedule I attached hereto sets forth financial data and computations
evidencing the Company’s compliance with Section 6.12 of the Agreement, all of
which data and computations are true, complete and correct.

 

1



--------------------------------------------------------------------------------

Described below are the exceptions, if any, referred to in paragraphs 4 and 5
hereof by listing, in detail, the (i) nature of the condition or event, the
period during which it has existed and the action which the Borrowers have
taken, are taking, or propose to take with respect to each such condition or
event; (ii) change in the GAAP or the application thereof and the effect of such
change on the attached financial statements; or (iii) change in any of the items
described in paragraph 5 hereof.

 

 

 

 

Pursuant to Section 4.7(c) of the Security Agreement, described below are any
applications for the registration of any Patent, Trademark or Copyright (as each
such term is defined in the Security Agreement) made with the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency:

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of             ,
        .

 

 

By:

 

Name:

 

Title:

 

 

2



--------------------------------------------------------------------------------

Schedule I to Compliance Certificate

Compliance as of             , 20     with

Provisions of Section 6.12 of the Agreement

 

1